Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 1 of 79




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   SAMMY LEE, derivatively on behalf of OPKO
   HEALTH, INC.,
                                                          Case No. 1:21-cv-20885-CIV-
            Plaintiff,                                    ALTONAGA/Torres

           v.

    PHILLIP FROST, ADAM LOGAL, JANE H.
                                                          DEMAND FOR JURY TRIAL
    HSIAO, STEVEN D. RUBIN, ROBERT S.
    FISHEL, RICHARD M. KRASNO, RICHARD A.
    LERNER, JOHN A. PAGANELLI, RICHARD C.
    PFENNIGER, JR., and ALICE LIN-TSING YU,

           Defendants,

            and

   OPKO HEALTH, INC.,

            Nominal Defendant.


        VERIFIED SHAREHOLDER DERIVATIVE CONSOLIDATED AMENDED
                              COMPLAINT

                                        INTRODUCTION

         Plaintiffs Sammy Lee (“Plaintiff Lee”) and Andy Yu (“Plaintiff Yu,” collectively,

  Plaintiffs”), by Plaintiffs’ attorneys, derivatively on behalf of Nominal Defendant OPKO Health,

  Inc. (“OPKO” or the “Company”) files this Verified Shareholder Derivative Consolidated

  Amended Complaint against Defendants Phillip Frost (“Frost”), Adam Logal (“Logal”), Jane H.

  Hsiao (“Hsiao”), Steven D. Rubin (“Rubin”), Robert S. Fishel (“Fishel”), Richard M. Krasno

  (“Krasno”), Richard A. Lerner (“Lerner”), John A. Paganelli (“Paganelli”), Richard C. Pfenniger,

  Jr. (“Pfenniger”), and Alice Lin-Tsing Yu (“Yu”), (collectively, the “Individual Defendants” and

  together with OPKO, the “Defendants”) for breaches of their fiduciary duties as controlling

  shareholders, directors and/or officers of OPKO and violations of Section 14(a) of the

                                                 1
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 2 of 79




  Securities Exchange Act of 1934 (the “Exchange Act”). As for Plaintiffs’ complaint against the

  Individual Defendants, Plaintiffs allege the following based upon personal knowledge as to

  Plaintiffs and Plaintiffs’ own acts, and information and belief as to all other matters, based upon,

  inter alia, the investigation conducted by and through Plaintiffs’ attorneys, which included, among

  other things, a review of the Defendants’ public documents, conference calls, and announcements

  made by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire

  and press releases published by and regarding OPKO, legal filings, news reports, securities

  analysts’ reports and advisories about the Company, and information readily obtainable on the

  Internet. Plaintiffs believes that substantial evidentiary support will exist for the allegations set

  forth herein after a reasonable opportunity for discovery.

                                    NATURE OF THE ACTION

         1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

  by OPKO’s controlling shareholders, directors and officers starting on, at least, April 30, 2018,

  and continuing through the present (the “Relevant Period”).

         2.      OPKO purports to be a diversified healthcare company engaged in both the

  diagnostics and pharmaceuticals business. OPKO’s diagnostics business includes BioReference

  Laboratories, Inc. (“BioReference”), a wholly-owned subsidiary of the Company helmed by

  Defendant Logal, the Company’s Senior Vice Present, Chief Financial Officer (“CFO”), Treasurer,

  and Chief Accounting Officer (“CAO”) and managed or overseen by the Individual Defendants.

  OPKO’s pharmaceutical business features treatment for various diseases.

         3.      Throughout the Relevant Period, the Individual Defendants breached their fiduciary

  duties by, inter alia, falsely assuring the investing public in SEC filings and in corporate

  governance documents, that OPKO celebrates diversity and prides itself on its diverse staff and is



                                                   2
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 3 of 79




  committed to creating and maintaining a healthy workplace where discrimination is not tolerated.

  The Company also maintained that diversity was a quality considered and accounted for in

  OPKO’s director nomination process. Yet, as described herein, the Defendants acted in opposition

  to those statements.

           4.     Specifically, the Individual Defendants caused misleading statements to be issued

  in three of Opko’s annual proxy statements asserting its purported commitment to complying with

  the Code of Conduct and Business Ethics (the “Code of Conduct”), which requires individual

  dignity and autonomy be respected and safeguarded, while doing very little to curb discrimination

  occurring at the Company or its subsidiaries. Indeed, this is demonstrated by the fact that OPKO’s

  Board of Directors (the “Board”) consisted of zero Black or Latinx members during the Relevant

  Period. Similarly, its management and leadership have zero Black employees. Moreover, during

  the Relevant Period, at least one Black employee initiated a lawsuit alleging, among other things,

  race discrimination by the Company’s subsidiary, BioReference.

           5.     Only half a century ago, almost every single board of directors in America was

  solely comprised of White men. Since, most corporations have made gradual but steady progress

  to inculcate more diverse representation on their boards and within their executive management

  teams.

           6.     In a recent post, published by Calvert Research and Management following civil

  unrest that coincided the killing of George Floyd, among others, John Streur stated the following,

  in relevant part:

           We are a country suffering from racial inequality. And we want the inequality and
           suffering to end.

           Enough people agree with these points that this issue has become a matter that will
           impact every corporation doing business in this country. Companies that are
           capable of understanding their roles in taking effective action to end inequality will


                                                     3
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 4 of 79




         benefit operationally and reputationally; those that refuse to acknowledge their
         exposure to this massive problem or that are incapable of swift and effective action
         will struggle to maintain their competitive positions as employers and with
         consumers.

         7.      Notwithstanding this societal imperative, while other companies have been

  dedicated to achieving a significant increase in diversity within their highest ranks and workforce,

  the Individual Defendants have caused OPKO to violate federal and state laws regarding diversity

  and discrimination during the Relevant Period by, inter alia, repeatedly refusing to nominate,

  appoint, and/or hire Black or Latinx individuals or other underrepresented minorities to the Board

  or Black individuals to the executive management team (the “Discriminatory Misconduct”).

  Ironically, OPKO holds itself out to be committed to “creat[ing] and maintain[ing] a healthy work

  place” by declaring in the Company’s Code of Conduct that “discrimination in not tolerated” and

  that employment decisions must not be predicated on things such as “race” and “color.” Yet, zero

  Black or Latinx individuals currently reside on the Company’s Board and zero Black individuals

  work on the Company’s executive management team.

         8.      Moreover, although the Individual Defendants, asserted their adherence to the

  Company’s Code of Conduct in OPKO’s annual proxy statements, and asserted that the

  Nominating and Corporate Governance Committee sought director candidates that would bring a

  diversity of “knowledge,” “experience,” and “skills” to the Board, the actions of the Individual

  Defendants demonstrate these are hollow words.

         9.      In breach of their fiduciary duties, during the Relevant Period, the Individual

  Defendants permitted the Discriminatory Misconduct, engaged in and caused the Company to

  engage in the Discriminatory Misconduct, and continuously failed to and caused the Company to

  fail to maintain adequate internal controls.




                                                   4
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 5 of 79




         10.     The Individual Defendants have deceived the public by claiming to abide by certain

  antidiscrimination policies. By engaging and allowing the Discriminatory Misconduct, the

  Individual Defendants have breached their duty of candor and have also violated the federal

  securities laws.

         11.     Not only is the Discriminatory Misconduct unethical and illegal, it is also against

  the best interest of the Company, given that the companies with the most ethnically or culturally

  diverse boards worldwide are 43% more likely to experience higher profits, according to a 2018

  McKinsey & Company report.1

         12.     In addition, the Individual Defendants breached their fiduciary duties by continuing

  to appoint Ernst & Young LLP (“E&Y”) as independent auditor despite E&Y failing to properly

  audit and assess the Company’s inadequate internal controls.

         13.     The Individual Defendants also violated Section 14(a) of the Exchange Act, which

  violation also comprises a breach of fiduciary duty, as the 2018, 2019, and 2020 Proxy Statements

  (defined below) were false and misleading for failing to disclose, inter alia, that: (1) the

  Discriminatory Misconduct; (2) upon information and belief, the Company does not have term

  limits due to a desire to keep Black, Latinx, and other underrepresented individuals off of the

  Board; (3) the independent auditor the Company repeatedly reselected to evaluate its internal

  controls was neither independent nor effective at ensuring the adequacy of the Company’s internal

  controls; and (4) the Company failed to maintain adequate internal controls.

         14.     As a result of the Individual Defendants’ misconduct, which has subjected OPKO

  to, inter alia, the need to undertake internal investigations and the need to implement adequate



  1
   https://www.mckinsey.com/~/media/mckinsey/business%20functions/organization/our%20insig
  hts/delivering%20through%20diversity/delivering-through-diversity_full-report.ashx, p.14. Last
  visited February 24, 2021.

                                                  5
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 6 of 79




  internal controls, and to the loss of profits resulting from the Discriminatory Misconduct, the

  Company has lost and expended and will lose and expend millions of dollars.

         15.     In light of the breaches of fiduciary duty committed by the Individual Defendants,

  most of whom are the Company’s current directors constituting a majority of the present Board,

  their collective engagement in the scheme to engage in and cause the Company to engage in the

  Discriminatory Misconduct and to make the false and misleading statements, the substantial

  likelihood of the directors’ liability in this derivative action, their being beholden to each other,

  their longstanding business and personal relationships with each other, and their not being

  disinterested and/or independent directors, a majority of the Board cannot consider a demand to

  commence litigation against themselves on behalf of the Company with the requisite level of

  disinterestedness and independence.

                                              PARTIES

         Plaintiffs

         16.     Plaintiff Lee is a current shareholder of OPKO common stock. Plaintiff Lee has

  continuously held OPKO common stock since before the beginning of the Relevant Period.

         17.     Plaintiff Yu is a current shareholder of OPKO common stock. Plaintiff Yu has

  continuously held OPKO common stock at all relevant times.

         Nominal Defendant OPKO

         18.     OPKO is a Delaware corporation with its principal executive offices at 4400

  Biscayne Blvd., Miami, Florida 33137. OPKO’s shares trade on the NASDAQ Global Select

  Market (“NASDAQ”) under the ticker symbol “OPK.”

         Defendant Frost

         19.     Defendant Frost has served as a Company director and as the Company’s Chief

  Executive Officer (“CEO”) and Chairman since March 2007. According to the Company’s

                                                   6
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 7 of 79




  Schedule 14A filed with the SEC on April 29, 2020 (the “2020 Proxy Statement”), as of April 27,

  2020, Defendant Frost beneficially owned 229,017,822 shares of the Company’s common stock,

  which represented 33.86% of outstanding shares on that date. Given that the price per share of the

  Company’s common stock at the close of trading on April 27, 2020 was $2.20, Defendant Frost

  owned approximately $504 million worth of OPKO stock.

          20.    For the fiscal year ended December 31, 2019, Defendant Frost received $1,405,200

  in compensation. This included $960,000 in salary, $434,000 in option awards, $11,200 in all other

  compensation. For the fiscal year ended December 31, 2018, Defendant Frost received $2,036,000

  in compensation from the Company. This included $960,000 in salary, $1,065,000 in option

  awards, and $11,000 in all other compensation.

          21.    The 2020 Proxy Statement stated the following about Defendant Frost, in relevant

  part:

          Phillip Frost, M.D. Dr. Frost has been the Chief Executive Officer of the Company
          and Chairman of the Board since March 2007. Dr. Frost serves as a director for
          Cocrystal Pharma, Inc. (NASDAQ GM:COCP), a biotechnology company
          developing new treatments for viral diseases. He has been a member of the Board
          of Trustees of the University of Miami since 1983 and was Chairman from 2001 to
          2004. He is on the Advisory Board of the Shanghai Institute for Advanced
          Immunochemical Studies in China, and The Florida Council of 100 and is a trustee
          of the Miami Jewish Home for the Aged and serves on the Executive Committee
          of the Board of Mount Sinai Medical Center. He serves as Chairman of Temple
          Emanu-El, Governor of Tel Aviv University and is a member of the Executive
          Committee of The Phillip and Patricia Frost Museum of Science. Dr. Frost served
          as a director of Ladenburg Thalmann Financial Services Inc. from 2004 to 2006
          and as Chairman from July 2006 until September 2018. Dr. Frost served as Vice
          Chairman of Teva Pharmaceutical Industries, Limited (NYSE:TEVA) from
          January 2006 until February 2015 and as Chairman from March 2010 until
          December 2014. He previously served as an Expert Member of the Scientific
          Advisory Council of the Skolkovo Foundation in Russia. Dr. Frost previously
          served as Vice Chairman of Cogint, Inc., now known as Fluent, Inc.
          (NASDAQ:FLNT), and as a director for Castle Brands (NYSE American:ROX),
          Sevion Therapeutics, Inc. prior to its merger with Eloxx Pharmaceuticals, Inc.
          (NASDAQ:ELOX), and TransEnterix, Inc. (NYSE American:TRXC). Dr. Frost
          had served as Chairman of the Board of Directors and Chief Executive Officer of


                                                   7
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 8 of 79




         IVAX Corporation (“IVAX”) from 1987 until its acquisition by Teva in January
         2006. Dr. Frost was Chairman of the Board of Directors of Key Pharmaceuticals,
         Inc. from 1972 until its acquisition by Schering Plough Corporation in 1986. Dr.
         Frost was a Governor of the American Stock Exchange from 1992 to 2008 and Co-
         Vice Chairman from 2001 until its merger with the New York Stock Exchange.

         Dr. Frost has successfully founded several pharmaceutical companies and overseen
         the development and commercialization of a multitude of pharmaceutical products.
         This, combined with his experience as a physician and chairman and/or chief
         executive officer of large pharmaceutical companies, has given him insight into
         virtually every facet of the pharmaceutical business and drug development and
         commercialization process. He is a demonstrated leader with keen business
         understanding and is uniquely positioned to help guide our Company through its
         transition from a development stage company into a successful, multinational
         biopharmaceutical and diagnostics company.

         Defendant Logal

         22.     Defendant Logal has served as the Company’s Senior Vice President, CFO, CAO,

  and Treasurer since March 2014. Previously, he served as the Company’s Vice President of

  Finance, CAO, and Treasurer from July 2012 until March 2014, and as the Company’s Director

  of Finance, CAO, and Treasurer from March 2007 until July 2012. According to the 2020 Proxy

  Statement, as of April 27, 2020, Defendant Logal beneficially owned 1,079,162 shares of the

  Company’s common stock. Given that the price per share of the Company’s common stock at the

  close of trading on April 27, 2020 was $2.20, Defendant Logal owned approximately $2.4 million

  worth of OPKO stock.

         23.     For the fiscal year ended December 31, 2019, Defendant Logal received $921,200

  in compensation. This included $600,000 in salary, $310,000 in option awards, $11,200 in all other

  compensation. For the fiscal year ended December 31, 2018, Defendant Logal received $1,250,000

  in compensation from the Company. This included $600,000 in salary, $639,000 in option awards,

  and $11,000 in all other compensation.




                                                  8
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 9 of 79




          24.    The 2020 Proxy Statement stated the following about Defendant Logal, in relevant

  part:

          Adam Logal. Mr. Logal has served as OPKO’s Senior Vice President, Chief
          Financial Officer, Chief Accounting Officer, and Treasurer since March 2014, Vice
          President of Finance, Chief Accounting Officer and Treasurer from July 2012 until
          March 2014, and Director of Finance, Chief Accounting Officer and Treasurer from
          March 2007 until July 2012. He currently serves as chairman of the board of
          directors of Xenetics Biosciences, Inc. (NASDAQ CM:XBIO), a clinical-stage
          biopharmaceutical company focused on discovery, research and development of
          next-generation biologic drugs and novel orphan oncology therapeutics. He
          previously served on the board of directors of VBI Vaccines, Inc.
          (NASDAQ:VBIV) from April 2014 until 2018. From 2002 to 2007, Mr. Logal
          served in senior management of Nabi Biopharmaceuticals, a publicly traded,
          biopharmaceutical company engaged in the development and commercialization of
          proprietary products. Mr. Logal held various positions of increasing responsibility
          at Nabi Biopharmaceuticals, last serving as Senior Director of Accounting and
          Reporting.

          Defendant Hsiao

          25.    Defendant Hsiao has served as a Company director since February 2007 and as the

  Company’s Chief Technical Officer (“CTO”) and Vice-Chairman since May 2007. According to

  the 2020 Proxy Statement, as of April 27, 2020, Defendant Hsiao beneficially owned 35,139,764

  shares of the Company’s common stock, which represented 5.23% of shares on that date. Given

  that the price per share of the Company’s common stock at the close of trading on April 27, 2020

  was $2.20, Defendant Hsiao owned over $77.3 million worth of OPKO stock.

          26.    For the fiscal year ended December 31, 2019, Defendant Hsiao received $1,345,200

  in compensation. This included $900,000 in salary, $434,000 in option awards, $11,200 in all other

  compensation. For the fiscal year ended December 31, 2018, Defendant Hsiao received $1,976,000

  in compensation from the Company. This included $900,000 in salary, $1,065,000 in option

  awards, and $11,000 in all other compensation.




                                                   9
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 10 of 79




           27.    The 2020 Proxy Statement stated the following about Defendant Hsiao, in relevant

   part:

           Jane H. Hsiao, Ph.D., MBA. Dr. Hsiao has served as Vice-Chairman and Chief
           Technical Officer of the Company since May 2007 and as a director since February
           2007. Dr. Hsiao has served as Chairman of the Board of Non-Invasive Monitoring
           Systems, Inc. (OTC US:NIMU), a medical device company, since October 2008
           and was named Interim Chief Executive Officer of Non-Invasive Monitoring
           Systems, Inc. in February 2012. Dr. Hsiao is also a director of each of TransEnterix,
           Inc. (NYSE American:TRXC), a medical device company, and Cocrystal Pharma,
           Inc. (NASDAQ GM:COCP), a biotechnology company developing new treatments
           for viral diseases. Dr. Hsiao previously served as a director of Neovasc, Inc.
           (NASDAQ CM:NVCN), a company developing and marketing medical specialty
           vascular devices. Dr. Hsiao served as the Vice Chairman-Technical Affairs of
           IVAX from 1995 to January 2006. Dr. Hsiao served as Chairman, Chief Executive
           Officer and President of IVAX Animal Health, IVAX’s veterinary products
           subsidiary, from 1998 to 2006.

           Dr. Hsiao’s background in pharmaceutical chemistry and strong technical
           expertise, as well as her senior management experience, allow her to play an
           integral role in overseeing our product development and regulatory affairs and in
           navigating the regulatory pathways for our products and product candidates. In
           addition, as a result of her role as director and/or chairman of other companies in
           the biotechnology and life sciences industry, she also has a keen understanding and
           appreciation of the many regulatory and development issues confronting
           pharmaceutical and biotechnology companies.

           Defendant Rubin

           28.    Defendant Rubin has served as a Company director since February 2007 and as the

   Company’s Executive Vice President – Administration since May 2007. According to the 2020

   Proxy Statement, as of April 27, 2020, Defendant Rubin beneficially owned 7,891,090 shares of

   the Company’s common stock, which represented 1.18% of shares on that date. Given that the

   price per share of the Company’s common stock at the close of trading on April 27, 2020 was

   $2.20, Defendant Rubin owned approximately $17.4 million worth of OPKO stock.

           29.    For the fiscal year ended December 31, 2019, Defendant Rubin received

   $1,131,200 in compensation. This included $810,000 in salary, $310,000 in option awards,



                                                    10
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 11 of 79




   $11,200 in all other compensation. For the fiscal year ended December 31, 2018, Defendant Rubin

   received $1,460,000 in compensation from the Company. This included $810,000 in salary,

   $639,000 in option awards, and $11,000 in all other compensation.

           30.    The 2020 Proxy Statement stated the following about Defendant Rubin, in relevant

   part:

           Steven D. Rubin. Mr. Rubin has served as Executive Vice President –
           Administration since May 2007 and as a director of the Company since February
           2007. Mr. Rubin currently serves on the board of directors of Red Violet, Inc.
           (NASDAQ CM:RDVT), a software and services company, Non-Invasive
           Monitoring Systems, Inc. (OTC US:NIMU), a medical device company, Cocrystal
           Pharma, Inc. (NASDAQ GM:COCP), a publicly traded biotechnology company
           developing new treatments for viral diseases, Eloxx Pharmaceuticals, Inc.
           (NASDAQ:ELOX), a clinical stage biopharmaceutical company dedicated to
           treating patients suffering from rare and ultra-rare disease caused by premature
           termination codon nonsense mutations, Neovasc, Inc. (NASDAQ CM:NVCN), a
           company that develops and markets medical specialty vascular devices, and
           ChromaDex Corp. (NASDAQ CM:CDXC), a science-based, integrated
           nutraceutical company devoted to improving the way people age. Mr. Rubin
           previously served as a director of VBI Vaccines, Inc. (NASDAQ CM:VBIV), a
           biopharmaceutical company developing next generation vaccines, BioCardia,
           Inc.(NASDAQ GS: BCDA), a clinical-stage regenerative medicine company
           developing novel therapeutics for cardiovascular diseases, Cogint, Inc. (NASDAQ
           GM:COGT), now known as Fluent, Inc. (NASDAQ:FLNT), an information
           solutions provider focused on the data-fusion market, prior to the spin-off of its data
           and analytics operations and assets into Red Violet, Inc., Kidville, Inc.
           (OTCBB:KVIL), which operates large, upscale facilities, catering to newborns
           through five-year-old children and their families and offers a wide range of
           developmental classes for newborns to five-year-olds, Sevion Therapeutics, Inc.,
           prior to its merger with Eloxx Pharmaceuticals, Inc., Dreams, Inc. (NYSE
           American:DRJ), a vertically integrated sports licensing and products company,
           SciVac Therapeutics, Inc. prior to its merger with VBI Vaccines, Inc., Tiger X
           Medical, Inc. prior to its merger with BioCardia, Inc., and Castle Brands, Inc.
           (NYSE American:ROX), a developer and marketer of premium brand spirits. Mr.
           Rubin also served as the Senior Vice President, General Counsel and Secretary of
           IVAX from August 2001 until September 2006.

           Mr. Rubin brings extensive leadership, business, and legal experience, as well as
           tremendous knowledge of our business and the pharmaceutical industry generally,
           to the Board. He has advised pharmaceutical companies in several aspects of
           business, regulatory, transactional, and legal affairs for more than 25 years. His
           experience as a practicing lawyer, general counsel, management executive and


                                                     11
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 12 of 79




           board member to multiple public companies, including several pharmaceutical and
           life sciences companies, has given him broad understanding and expertise,
           particularly relating to strategic planning and acquisitions.

           Defendant Fishel

           31.    Defendant Fishel has served as a Company director since April 2018. He also serves

   as the Chair of the Independent Investment Committee, as a member of the Compensation

   Committee, and as a member of the Succession Committee. According to the 2020 Proxy

   Statement, as of April 27, 2020, Defendant Fishel beneficially owned 4,200,728 shares of the

   Company’s common stock. Given that the price per share of the Company’s common stock at the

   close of trading on April 27, 2020 was $2.20, Defendant Fishel owned over $9.2 million worth of

   OPKO stock.

           32.    For the fiscal year ended December 31, 2019, Defendant Fishel received $48,917

   in compensation. This included $27,917 in fees earned or paid in cash and $21,000 in option

   awards. For the fiscal year ended December 31, 2018, Defendant Fishel received $112,213 in

   compensation from the Company. This included $17,813 in fees earned or paid in cash and $94,400

   in option awards.

           33.    The 2020 Proxy Statement stated the following about Defendant Fishel, in relevant

   part:

           Robert S. Fishel, M.D. Dr. Fishel has served on the Company’s Board of Directors
           since April 2018. Dr. Fishel serves as a director of several private companies. He
           is a director and founder of Florida Electrophysiology Associates, a premiere
           medical practice specializing in cardiac rhythm disorders, and has been the Chief
           Executive Officer and President since 1997. He has also served as a director and
           senior managing partner of Renaissance Properties, a multi-faceted real estate
           development firm, since 1989, a director and founding partner of Catalyst
           Development Partners, a real estate development firm focused on multifamily
           acquisition and development opportunities, since 2009, a director and president of
           ALSAR Ltd Partnership, an investment partnership with investments in public
           equities, debt and derivatives, since 1996, and as a director, founder, and Chief
           Medical Officer of NewPace, Ltd., a company engaged in the research and


                                                  12
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 13 of 79




           development of medical equipment, including a novel implantable subcutaneous
           string defibrillator (ISSD) for preventing sudden cardiac death, since 2012. Dr.
           Fishel is director of cardiac electrophysiology at JFK Medical Center in West Palm
           Beach, Florida and co-director of national electrophysiology research for the
           Hospital Corporation of America’s Cardiovascular Research Council. Dr. Fishel is
           also the founder and CEO of ACT Pharmaceuticals, a company engaged in the
           development of a novel suite of products designed to treat various common serious
           cardiac arrhythmias.

           Dr. Fishel’s business background and his training and experience as a practicing
           physician are valuable in our efforts in the field of biotechnology. The insight he
           has gained as a practicing physician and from his investment and management
           experience with a number of business ventures will help drive the Company’s
           commercial efforts and strategic direction.

           Defendant Krasno

           34.    Defendant Krasno has served as a Company director since February 2017. He also

   serves as a member of the Audit Committee, as a member of the Compensation Committee, as a

   member of the Independent Investment Committee, and as a member of the Succession

   Committee. According to the 2020 Proxy Statement, as of April 27, 2020, Defendant Krasno

   beneficially owned 173,333 shares of the Company’s common stock. Given that the price per share

   of the Company’s common stock at the close of trading on April 27, 2020 was $2.20, Defendant

   Krasno owned approximately $381,333 worth of OPKO stock.

           35.    For the fiscal year ended December 31, 2019, Defendant Krasno received $56,000

   in compensation. This included $35,000 in fees earned or paid in cash and $21,000 in option

   awards. For the fiscal year ended December 31, 2018, Defendant Krasno received $75,000 in

   compensation from the Company. This included $35,000 in fees earned or paid in cash and $40,000

   in option awards.

           36.    The 2020 Proxy Statement stated the following about Defendant Krasno, in relevant

   part:




                                                   13
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 14 of 79




          Richard M. Krasno, Ph.D. Dr. Krasno has served on the Company’s Board of
          Directors since February 2017. Dr. Krasno has been a private investor in companies
          for the past five (5) years. Dr. Krasno also served as the executive director of the
          William R. Kenan, Jr. Charitable Trust (the “Trust”) from 1999 to 2014, and from
          1999 to 2010, as President of the four affiliated William R. Kenan, Jr. Funds. Prior
          to joining the Trust, Dr. Krasno was the President of the Monterey Institute of
          International Studies in Monterey, California. From 2004 to 2012, Dr. Krasno also
          served as a Director of the University of North Carolina Health Care System and
          served as chairman of its board of directors from 2009 to 2012. From 1981 to 1998,
          he served as President and Chief Executive Officer of the Institute of International
          Education in New York. He also served as Deputy Assistant Secretary of Education
          in Washington, D.C. from 1979 to 1980. Dr. Krasno currently serves as a director
          of BioCardia, Inc. (NASDAQ GS: BCDA). He previously served as a director of
          Ladenburg Thalmann (NYSE American:LTS) and Castle Brands, Inc. (NYSE
          American:ROX). Dr. Krasno holds a Bachelor of Science from the University of
          Illinois and a Ph.D. from Stanford University.

          Dr. Krasno’s pertinent skills and experience, including his financial literacy and
          expertise, managerial experience and the knowledge he has attained through his
          service as a director of publicly-traded corporations have added and will continue
          to add valuable insight to our Board on a wide range of business and operational
          issues.

          Defendant Lerner

          37.    Defendant Lerner has served as a Company director since March 2007. He also

   serves as the Chair of the Compensation Committee and as a member of the Corporate Governance

   and Nominating Committee. According to the 2020 Proxy Statement, as of April 27, 2020,

   Defendant Lerner beneficially owned 338,881 shares of the Company’s common stock. Given that

   the price per share of the Company’s common stock at the close of trading on April 27, 2020 was

   $2.20, Defendant Lerner owned over $745,538 worth of OPKO stock.

          38.    For the fiscal year ended December 31, 2019, Defendant Lerner received $51,000

   in compensation. This included $30,000 in fees earned or paid in cash and $21,000 in option

   awards. For the fiscal year ended December 31, 2018, Defendant Lerner received $70,000 in

   compensation from the Company. This included $30,000 in fees earned or paid in cash and $40,000

   in option awards.


                                                  14
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 15 of 79




           39.    The 2020 Proxy Statement stated the following about Defendant Lerner, in relevant

   part:

           Richard A. Lerner, M.D. Dr. Lerner has served on the Company’s Board of
           Directors since March 2007. Dr. Lerner served as President of The Scripps
           Research Institute, a private, non-profit biomedical research organization, from
           1986 until 2012 and is currently serving as Institute Professor. Dr. Lerner is a
           member of numerous scientific associations, including the National Academy of
           Science and the Royal Swedish Academy of Sciences. Dr. Lerner serves as director
           of Intra-Cellular Therapies, Inc. (NASDAQ:ITCI), a biotechnology company. He
           previously served as a director of Kraft Foods, Inc., Teva and Sequenom, Inc. and
           on the Advisory Board for Molecular Medicine of Siemens AG.

           As a result of Dr. Lerner’s long tenure as president of a major biomedical research
           organization, he provides valuable business, scientific, leadership, and management
           expertise that helps drive strategic direction and expansion at OPKO. His
           experience and training as a physician and a scientist enables him to bring valuable
           advice to the Board, including a critical perspective on drug discovery and
           development and provide a fundamental understanding of the potential pathways
           contributing to disease.

           Defendant Paganelli

           40.    Defendant Paganelli has served as a Company director since December 2003. He

   also serves as the Chair of the Corporate Governance and Nominating Committee, as a member of

   the Audit Committee, and as a member of the Independent Investment Committee. Previously,

   Defendant Paganelli served as the Company’s Interim CEO and Secretary from June 29, 2005

   through March 27, 2007, the Company’s Interim CFO from June 29, 2005 through July 1, 2005,

   and Chairman of our Board from December 2003 through March 27, 2007. According to the 2020

   Proxy Statement, as of April 27, 2020, Defendant Paganelli beneficially owned 508,515 shares of

   the Company’s common stock. Given that the price per share of the Company’s common stock at

   the close of trading on April 27, 2020 was $2.20, Defendant Paganelli owned over $1.1 million

   worth of OPKO stock.




                                                   15
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 16 of 79




          41.       For the fiscal year ended December 31, 2019, Defendant Paganelli received $56,000

   in compensation. This included $35,000 in fees earned or paid in cash and $21,000 in option

   awards. For the fiscal year ended December 31, 2018, Defendant Paganelli received $75,000 in

   compensation from the Company. This included $35,000 in fees earned or paid in cash and $40,000

   in option awards.

          42.       The 2020 Proxy Statement stated the following about Defendant Paganelli, in

   relevant part:

          John A. Paganelli. Mr. Paganelli has served on the Company’s Board of Directors
          since December 2003. Mr. Paganelli served as the Company’s Interim Chief
          Executive Officer and Secretary from June 29, 2005 through March 27, 2007, the
          Company’s Interim Chief Financial Officer from June 29, 2005 through July 1,
          2005, and Chairman of our Board from December 2003 through March 27, 2007.
          Mr. Paganelli served as President and Chief Executive Officer of Transamerica Life
          Insurance Company of New York from 1992 to 1997. Since 1987, Mr. Paganelli
          has been a partner in RFG Associates, a financial planning organization. Mr.
          Paganelli is also the Managing Partner of Pharos Systems Partners, LLC, an
          investment company, and he is Chairman of the Board of Pharos Systems
          International, a software company. He was Vice President and Executive Vice
          President of PEG Capital Management, an investment advisory organization, from
          1987 until 2000. Mr. Paganelli also serves as a director of Western New York
          Energy, LLC and was on the Board of Trustees of Paul Smith’s College from 2011
          to 2019.

          With his significant experience in investment management and operations, Mr.
          Paganelli is able to add valuable expertise and insight to our Board on a wide range
          of operational and financial issues. As one of the longest tenured members of our
          Board, he also has substantial knowledge and familiarity regarding our historical
          operations.

          Defendant Pfenniger

          43.       Defendant Pfenniger has served as a Company director since January 2008. He also

   serves as the Chair of the Audit Committee and as a member of the Succession Committee.

   According to the 2020 Proxy Statement, as of April 27, 2020, Defendant Pfenniger beneficially

   owned 455,000 shares of the Company’s common stock. Given that the price per share of the



                                                   16
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 17 of 79




   Company’s common stock at the close of trading on April 27, 2020 was $2.20, Defendant

   Pfenniger owned over $1.0 million worth of OPKO stock.

          44.       For the fiscal year ended December 31, 2019, Defendant Pfenniger received

   $66,500 in compensation. This included $35,000 in fees earned or paid in cash and $31,500 in

   option awards. For the fiscal year ended December 31, 2018, Defendant Pfenniger received

   $95,000 in compensation from the Company. This included $35,000 in fees earned or paid in cash

   and $60,000 in option awards.

          45.       The 2020 Proxy Statement stated the following about Defendant Pfenniger, in

   relevant part:

          Richard C. Pfenniger, Jr. Mr. Pfenniger is a private investor and has served as a
          director of the Company since January 2008. Mr. Pfenniger served as Interim CEO
          of Vein Clinics of America, Inc., a privately held company that specializes in the
          treatment of vein disease, from May 2014 to February 2015 and as Interim CEO of
          IntegraMed America, Inc., a privately held company that manages outpatient
          fertility medical centers, from January 2013 to June 2013. He served as Chief
          Executive Officer and President for Continucare Corporation, a provider of primary
          care physician and practice management services, from 2003 until 2011, and served
          as Chairman of the Board of Directors of Continucare Corporation from 2002 until
          2011. Previously, Mr. Pfenniger served as the Chief Executive Officer and Vice
          Chairman of Whitman Education Group, Inc. from 1997 through June 2003. Prior
          to joining Whitman, he served as the Chief Operating Officer of IVAX from 1994
          to 1997, and, from 1989 to 1994, he served as the Senior Vice President-Legal
          Affairs and General Counsel of IVAX Corporation. Prior thereto he was engaged
          in the private practice of law. Mr. Pfenniger currently serves as a director of GP
          Strategies Corporation (NYSE:GPX), a corporate education and training company,
          TransEnterix, Inc. (NYSE American:TRXC), a medical device company,
          BioCardia, Inc. (NASDAQ GS: BCDA), clinical-stage regenerative medicine
          company developing novel therapeutics for cardiovascular diseases, and
          IntegraMed America, Inc. , a private specialty healthcare services company offering
          products and services to patients and providers in the fertility and vein care
          segments of the health industry. He also serves as the Vice Chairman of the Board
          of Trustees and as a member of the Executive Committee of the Phillip and Patricia
          Frost Museum of Science. Mr. Pfenniger previously served as a director of Vein
          Clinics of America and Wright Investors’ Services Holdings, Inc. (OTC
          US:WISH), an investment management and financial advisory firm.




                                                  17
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 18 of 79




           As a result of Mr. Pfenniger’s multi-faceted experience as chief executive officer,
           chief operating officer and general counsel, he is able to provide valuable business,
           leadership, and management advice to the Board in many critical areas. In addition,
           Mr. Pfenniger’s knowledge of the pharmaceutical and healthcare business has given
           him insights on many aspects of our business and the markets in which we operate.
           Mr. Pfenniger also brings financial expertise to the Board, including through his
           service as Chairman of our Audit Committee.

           Defendant Yu

           46.    Defendant Yu has served as a Company director since April 2009. According to the

   2020 Proxy Statement, as of April 27, 2020, Defendant Yu beneficially owned 206,490 shares of

   the Company’s common stock. Given that the price per share of the Company’s common stock at

   the close of trading on April 27, 2020 was $2.20, Defendant Yu owned approximately $454,278

   worth of OPKO stock.

           47.    For the fiscal year ended December 31, 2019, Defendant Yu received $41,000 in

   compensation. This included $20,000 in fees earned or paid in cash and $21,000 in option awards.

   For the fiscal year ended December 31, 2018, Defendant Yu received $60,000 in compensation

   from the Company. This included $20,000 in fees earned or paid in cash and $40,000 in option

   awards.

           48.    The 2020 Proxy Statement stated the following about Defendant Yu, in relevant

   part:

           Alice Lin-Tsing Yu, M.D., Ph.D. Dr. Yu has served on the Company’s Board of
           Directors since April 2009. She has been a Professor of Pediatrics for the University
           of California in San Diego since 1994. Previously, she was the Chief of Pediatric
           Hematology Oncology at the University of California in San Diego. From 2003 to
           May 2013, Dr. Yu served as a Distinguished Research Fellow and Associate
           Director at the Genomics Research Center, Academia Sinica, in Taiwan. Dr. Yu
           has also served in several government-appointed advisory positions and is a
           member of numerous scientific committees and associations. She has been a long-
           time member of the Children’s Oncology Group in the United States, serving on the
           Steering Committee of Neuroblastoma. She was honored with the Pediatric
           Oncology Award by the American Society of Clinical Oncology (ASCO) in 2020.



                                                    18
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 19 of 79




          Dr. Yu is an accomplished physician, professor, and researcher who brings a unique
          perspective to our Board on a variety of healthcare related issues. As a pioneer in
          immunotherapy of neuroblastoma, Dr. Yu was instrumental in developing a
          monoclonal anti-GD2 (Dinutuximab) from IND through early phase studies and
          phase III trials, and facilitating its FDA approval on March 10, 2015. The insight
          and experience gained from her distinguished record of achievement at several
          highly respected academic medical institutions, as well as her experience as a
          practicing physician, continue to be valuable to our efforts to develop and
          commercialize our pipeline of diagnostic and therapeutic products.

          Non-Party Frost Gamma Investments Trust

          49.     Frost Gamma Investment Trust (“FGIT”) is a Florida trust, formed in or around

   2002. According to the 2020 Proxy Statement, as of April 27, 2020, FGIT beneficially owned

   194,271,694 shares of OPKO’s common stock, which represented 28.79% of outstanding shares

   on that date. According to the 2020 Proxy Statement, Defendant Frost controls FGIT and is in fact

   the trustee of FGIT.

                  FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

          50.     Due to their positions as controlling shareholders, officers and/or directors as well

   as fiduciaries of OPKO, and because of their ability to control the business and corporate affairs

   of OPKO, the Individual Defendants owed OPKO and its shareholders fiduciary duties of trust,

   loyalty, good faith, and due care, and were, and are, required to use their utmost ability to control

   and manage OPKO in a fair, just, honest, and equitable manner. The Individual Defendants were,

   and are, required to act in the best interests of OPKO and its shareholders so as to benefit all

   shareholders equally.

          51.     OPKO’s directors and officers each owe to the Company and its shareholders a

   fiduciary duty of good faith and diligence in the administration of the Company’s affairs as well

   as in the use, and preservation of, the Company’s assets.




                                                    19
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 20 of 79




          52.     Because they control the Company and each hold positions of authority, the

   Individual Defendants, as directors and/or officers, were able to, and did, directly and/or indirectly

   exercise control over the wrongful actions complained of herein.

          53.     The Company’s directors and officers were required to exercise reasonable and

   prudent supervision over the management, policies, internal controls, and operations of the

   Company to effectively discharge their duties.

          54.     Each Individual Defendant, by virtue of his or her position as a director and/or

   officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

   faith, and the exercise of due care and diligence in the management and administration of the

   affairs of the Company, as well as in the use and preservation of its property and assets. The

   conduct of the Individual Defendants complained of herein involves a knowing and culpable

   violation of their obligations as controlling shareholders, directors, and officers of OPKO, the

   absence of good faith on their part, or a reckless disregard for their duties to the Company and its

   shareholders that the Individual Defendants were aware or should have been aware posed a risk of

   serious injury to the Company. The conduct of the Individual Defendants who were also

   controlling shareholders, officers, and directors of the Company has been ratified by the remaining

   Individual Defendants who collectively comprised OPKO’s Board at all relevant times.

          55.     As controlling shareholders, senior executive officers and directors of a publicly-

   traded company whose common stock was registered with the SEC pursuant to the Exchange Act

   and traded on the NASDAQ, the Individual Defendants had a duty to prevent and not to effect the

   dissemination of inaccurate and untruthful information with respect to the Company’s operations,

   diversity efforts, and internal controls, and had a duty to cause the Company to disclose omissions




                                                    20
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 21 of 79




   of material fact in its regulatory filings with the SEC including all those facts described in this

   complaint that it failed to disclose.

           56.     The controlling shareholders, officers, and directors of OPKO, to effectively

   discharge their duties, were required to exercise reasonable and prudent supervision over the

   Company. Because of their duties, the controlling shareholders, officers, and directors of OPKO

   were required, inter alia, to:

                   (a)     ensure that the Company was operated in a diligent, honest, and prudent

   manner in accordance with the laws and regulations of Delaware, Florida, and the United States,

   and in accordance with OPKO’s own Code of Conduct;

                   (b)     conduct the affairs of the Company in an efficient, business-like manner so

   as to make it possible to provide the highest quality performance of its business, to not waste the

   Company’s assets, and to maximize the Company’s value;

                   (c)     remain informed about the conduct of OPKO’s operations, and, upon

   receipt of notice of imprudent or unsound practices, to make reasonable inquiry into such practices

   and to take steps to remedy them;

                   (d)     maintain comprehensive and accurate records and reports of the affairs of

   OPKO and to maintain procedures for reporting these affairs to the Board as well as to periodically

   investigate, or cause independent investigation of, those records and reports;

                   (e)     maintain and implement an adequate and functioning system of internal

   controls so OPKO’s operations would comply with all applicable laws;

                   (f)     exercise reasonable control and supervision over the public statements

   made by the Company’s officers and employees and any other reports or information that the

   Company was required by law to disseminate;



                                                   21
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 22 of 79




                  (g)     refrain from unduly benefiting themselves and other Company insiders at

   the expense of the Company; and

                  (h)     examine and evaluate any reports of examinations, audits, or other

   information concerning the affairs of the Company and to make full and accurate disclosure of all

   material facts concerning, inter alia, each of the subjects and duties set forth above.

          57.     Furthermore, the Individual Defendants owed to OPKO, and OPKO’s shareholders,

   the duty of loyalty. This duty requires that each favor OPKO’s interest and that of its shareholders

   over their own and refrain from using their position within the Company for personal advantage.

          58.     At all relevant times, the Individual Defendants were the agents of each other and

   of OPKO and were acting within the course and scope of such agency.

          59.     The Individual Defendants, because of their positions of control and authority, were

   able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

   as well as the contents of the various public statements issued by OPKO.

                        OPKO’S CODE OF CONDUCT AND GOVERNANCE

          OPKO’s Code of Conduct

          60.     The Company’s Code of Conduct, states that it, “applies to OPKO Health Inc. and

   its subsidiaries and affiliates and their Directors, full-time and part-time employees, contractors

   and temporary workers.”

          61.     The Company’s Code of Conduct further states, in relevant part, “[y]ou must

   understand and always comply with any and all laws, rules, regulations and ethical codes that apply

   to your job function. OPKO’s Code of Conduct, policies, procedures, and trainings encapsulate

   applicable laws, rules, regulations, and ethical codes that pertain to your job.”




                                                    22
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 23 of 79




          62.     The Company’s Code of Conduct also states that “[w]hen making decisions you

   must ensure you can truthfully say “yes” to each of [the following] questions: [(1)] Is my decision

   and resulting action legal? [(2)] Does it comply with OPKO’s Code of Conduct? [(3)] Is it

   permitted by our policies and procedures? [(4)] Could it have negative consequences for OPKO or

   myself? [(5)] Would I be comfortable if it was reported in a newspaper?”

          63.     In a section titled, “Speak Up,” the Company’s Code of Conduct states, in relevant

   part, that “… all Code violations must never be ignored…” and that “[i]f you suspect a violation

   of law, OPKO’s Code of Conduct, or OPKO’s Policies or Procedures, you have a duty to report

   this suspected violation to your supervisor.”

          64.     In a section titled, “Create and Maintain a Healthy Work Place,” the Code of

   Conduct states the following:

          Individual dignity and autonomy must be respected and safeguarded. Harassment,
          intimidation, bullying and/or discrimination is not tolerated. Employment decisions
          affecting individuals must be predicated on individual performance and ability - not
          factors like race, color, gender, religion, politics, age, national origin, disability,
          marital status, pregnancy, veteran status, sexual orientation or other factors
          irrelevant to individual capability.

          Everyone owns workplace safety and must observe safe work practices by
          understanding and obeying posted warnings, signs, policies, procedures and
          trainings. Immediately report workplace injuries, activities or conditions that could
          pose a threat to OPKO employees, individuals working on behalf of OPKO, and
          anyone visiting OPKO workplace facilities. OPKO prohibits the use of illegal
          drugs, misuse of alcohol and other legal substances, and weapons at its workplaces.

          65.     In a section titled, “Ensure Quality, the Code of Conduct also states, in relevant

   part, “[y]ou must work with your supervisor to understand all Quality, legal, compliance,

   regulatory and industry standard requirements pertaining to your job.”




                                                    23
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 24 of 79




          66.     In a section titled, “Avoid Conflicts of Interest,” the Code of Conduct states that,

   “OPKO personnel must not put themselves in situations where their own financial or personnel

   interest conflicts with their ability to act in the best interest of OPKO.”

          67.     In a section titled “Reporting of Code Violations,” the Code of Conduct states, in

   relevant part, that “[f]ailure to report a violation or suspected violation of this code can result in

   disciplinary action by OPKO, including termination of employment and business relationships”

   and that “[u]pon receipt of a report of a suspected violation, OPKO Compliance will launch a

   prompt and thorough investigation.”

          Corporate Governance and Nominating Committee Charter

          68.     The Corporate Governance and Nominating Committee Charter provides that part

   of the Committees job is: “1. to identify individuals qualified to become members of the Board of

   Directors, consistent with criteria approved by the Board of Directors; 2. to select the director

   nominees for the next annual meeting of stockholders or special meeting of stockholders at which

   directors are to be elected; 3. to recommend candidates to fill any vacancies on the Board of

   Directors; and 4. to oversee the evaluation of the Board of Directors and management.”

          69.     Moreover, in a section titled “Duties and Responsibilities,” the Corporate

   Governance and Nominating Committee Charter states,

          1. Director Identification. The Committee shall identify individuals qualified to
          become Board of Directors members, consistent with criteria approved by the
          Board of Directors.

          2. Director Selection and/or Recommendation. The Committee shall have the sole
          responsibility to make formal recommendations to the Board of new Board
          candidates…

          Succession Planning Committee Charter




                                                     24
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 25 of 79




          70.      The Charter of the Succession Planning Committee provides that the committee’s

   purposes is to “assist the Board in the performance of its responsibilities relating to succession

   planning for the [CEO] and other members of senior management.”

          71.      Pursuant to its charter, the Succession Planning Committee’s responsibilities

   include:

                1. Establish[ing] and review[ing] the overall succession planning process and
                   philosophy of the Company, including emergency succession plans relating
                   to the CEO and other members of senior management.
                2. Develop[ing] Company goals and objectives relevant to succession
                   planning for the CEO and other senior management roles.
                3. [Collaborating] with the Chairman/CEO, develop a CEO candidate or
                   senior management candidate profile and qualifications (including
                   experience, competencies and personal characteristics) to meet the
                   leadership needs of the Company, taking into account the Company’s
                   strategic plans as in effect from time to time.
                4. Evaluate[ing] potential internal and external candidates for CEO and senior
                   management positions.
                                                        ***

                6. Recommend[ing] to the Board one or more candidates for the positions of
                   CEO and other senior management roles.

          Audit Committee Charter

          72.      The Audit Committee Charter states that the Audit’ Committee’s purpose is, inter

   alia: “1. to oversee the accounting and financial reporting processes of the Company and the audits

   of the financial statements of the Company; 2. to assist the Board of Directors’ oversight of: a. the

   integrity of the Company’s financial statements; b. the Company’s compliance with legal and

   regulatory requirements; c. the independent auditor’s qualifications and independence; and d. the

   performance of the Company’s internal audit function and independent auditors.”

          73.      In a section titled, “Responsibilities,” the Audit Committee Charter states the

   following, in relevant part:




                                                    25
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 26 of 79




         The Committee shall be directly responsible for the appointment, compensation,
         retention and oversight of the work of any independent auditor (including resolution
         of disagreements between management and the auditor regarding financial
         reporting) for the purpose of preparing or issuing an audit report or performing
         other audit, review or attest services for the Company, and each such independent
         auditor must report directly to the Committee.

                                                 ***

         Risk Oversight. The Committee shall periodically:

         a. review risks relating to the financial statements, auditing and financial reporting
         process, key credit risks, liquidity risks and market risks and inquire of
         management, the members of the internal audit department and the independent
         auditors about the Company’s major financial and auditing risks or exposures;

         b. discuss the steps management has taken to monitor and control such exposures;

         c. discuss policies with respect to risk assessment and risk management; and

         d. report the results of such review to the full Board of Directors.

         Meetings with Management, Internal Auditors and Independent Auditors; Audit
         Problems. The Committee shall meet separately from time to time with
         management, the independent auditor, and the internal auditor (or those responsible
         for the internal audit function) to discuss issues and concerns warranting Committee
         attention. The Committee shall review with the independent auditor any problems
         or difficulties and management’s response. The review should also include
         discussion of the responsibilities, budget and staffing of the Company’s internal
         audit function.

                                                 ***

         Review of Controls. The Committee shall make or cause to be made, from time to
         time, such other examinations or reviews as the Committee may deem advisable
         with respect to the adequacy of the systems of internal controls and accounting
         practices of the Company and its subsidiaries and with respect to current accounting
         trends and developments, and take such action with respect thereto as may be
         deemed appropriate.

         Discussion of Controls. The Committee shall discuss with management and the
         independent auditor the adequacy and effectiveness of the Company accounting
         and financial controls, including (a) any significant deficiencies in the design and
         operation of internal controls which could adversely affect the Company’s ability
         to record, process, summarize and report financial data, as well as any material
         weaknesses in internal controls and (b) any fraud, whether or not material, that


                                                  26
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 27 of 79




          involves the Company’s management or other employees who have significant role
          in the Company’s internal controls.

          74.     In blatant violation of the Code of Conduct and OPKO’s other corporate

   governance policies, the Individual Defendants engaged in or permitted the Discriminatory

   Misconduct. The Discriminatory Misconduct was not only a clear breach of the Company’s

   policies but was also illegal under state and federal laws. Further, the Individual Defendants

   violated the Code of Conduct by causing the Company to engage in the scheme to issue materially

   false and misleading statements and omissions to the public and to facilitate and disguise the

   Individual Defendants’ violations of law, including breaches of fiduciary duty and violations of

   the Exchange Act, and failing to report the same.

                         INDIVIDUAL DEFENDANTS’ MISCONDUCT

          Background

          75.     OPKO purports to be a diversified healthcare company which seeks to establish

   industry-leading positions in large and rapidly growing medical markets. The Company engages

   in both the diagnostics and pharmaceuticals business. OPKO’s diagnostics business includes

   BioReference— a wholly-owned subsidiary and one of the nation’s largest full-service laboratories

   with a core genetic testing business. OPKO’s pharmaceutical business features treatment for

   various diseases.

          76.     OPKO is a healthcare company that invests in and acquires other healthcare

   companies, in addition to developing its own products. As stated by Oracle Partners’ Larry




                                                  27
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 28 of 79




   Feinberg, Defendant Frost “views OPKO as his holding company. It is his Berkshire Hathaway of

   health care.”2

          The Discriminatory Misconduct

          77.       During the Relevant Period, the Individual Defendants allowed multiple violations

   of OPKO’s corporate governance policies to occur that injured the Company. These violations

   included, but were not limited to, engaging in or allowing the Discriminatory Misconduct and

   engaging in or allowing widespread violations of the Company’s Code of Conduct.

          78.       On July 16, 2019, BioReference was named as a defendant in a lawsuit filed in the

   United States District Court for the Northern District of New York (the “Civil Rights Action”)

   which, inter alia, alleged “discrimination” and “harassment” based on “race.” This lawsuit, which

   BioReference agreed to settle on in November 2020, was the result of the Individual Defendants’

   perpetuation of and failure to prevent the Discriminatory Misconduct.

          Recent Social Justice Corporate Initiatives

          79.       While the Individual Defendants have caused OPKO to adopt discriminatory

   policies and fail to keep up with the times, the rest of corporate America has been publicly

   condemning racism as well as implementing social justice initiatives at a rapid pace. These efforts

   have been taken to combat systemic racism in America and respond to public outrage over the

   murders of, among many others, George Floyd, Breonna Taylor, and Ahmaud Arbery.3 For

   instance: (1) Microsoft, Intel, and Johnson & Johnson have pledged to tie executive pay to certain

   diversity figures; (2) Google has pledged to increase the representations of Black and other



   2
       Matt Schifrin, Meet Miami’s Renaissance Billionaire, FORBES (Jan. 24, 2017),
   https://www.forbes.com/sites/schifrin/2017/01/03/meet-miamis-renaissance-
   billionaire/#b47517f7306b. Last visited February 24, 2021.
   3
       https://www.forbes.com/sites/davidhessekiel/2020/06/04/companies-taking-a-public-stand-in-
   the-wake-of-george-floyds-death/?sh=e62ec4172148. Last visited February 24, 2021.

                                                   28
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 29 of 79




   underrepresented groups at senior employment levels 30% by 2025; (3) PepsiCo announced a five-

   year, $400 million initiative that includes the goal of increasing Black managerial representation

   by 30% and more than doubling business with Black-owned suppliers; (4) Adidas committed to

   filling 30% of new positions with Black or Latino workers; and (5) Alexis Ohanian, the co-founder

   of Reddit, resigned from Reddit’s all-Caucasian board, advocated that his seat be filled by a Black

   individual, and further pledged to use future gains on his Reddit stock to serve the Black

   community, beginning with Colin Kaepernick’s Know Your Rights Camp.

          80.     Moreover, within the last year, Goldman Sachs announced that, effective July 1,

   2020, the investment bank would refuse to help companies based in the U.S. or Europe that are

   without at least one “diverse” board member go public. Further, given the research that shows that

   performance is “significantly better” for companies with at least one diverse board member, David

   Solomon, Goldman Sachs’ CEO, stated that “I think [having a “diverse” board] is the best advice

   for companies that want to drive premium returns for their shareholders over time.”

          81.     In blatant contrast, OPKO has refused to offer any sort of showing of solidarity

   with the Black Lives Matter movement. Instead, the Company has remained noticeably on the

   sidelines amongst the slew of companies that have pledged to implement changes to increase

   diversity, particularly Black and Latinx representation, in corporate America.

          82.     In fact, on December 1, 2020, the Nasdaq filed a proposal with the SEC which

   would require all Nasdaq-listed companies to adopt new rules related to board diversity or

   potentially face delisting. The new rules would require companies to have at least two diverse

   directors or publicly explain why not.4 According to Reuters, the Nasdaq operator said that “over




   4
    https://www.nasdaq.com/press-release/nasdaq-to-advance-diversity-through-new-proposed-
   listing-requirements-2020-12-01. Last visited February 24, 2021.

                                                   29
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 30 of 79




   two dozen studies found an association between diverse boards and better financial performance

   and corporate governance.”5

          83.     On January 7, 2021, Bloomberg Law reported that Facebook and Microsoft

   announced their support behind the Nasdaq’s diversity plan, urging the SEC to approve the

   proposal to increase diversity on corporate boards.

          84.     Also, on February 23, 2021, New Jersey Senator Bob Menendez reintroduced a bill,

   which also has a companion bill in the U.S. House of Representatives, that would boost SEC

   disclosure rules by extending reporting requirements on the race, ethnicity, gender, and veteran-

   status of directors and senior leadership. Notably, the U.S. Chamber of Commerce, the Financial

   Services Forum, and The Real Estate Roundtable have issued public support for the bill.

          85.     Goldman Sachs’ recent policy change, the Nasdaq’s recent proposal, and the U.S.

   legislature’s actions only serve to emphasize the importance of board diversity and compliance

   with antidiscrimination policies to maximize shareholder value and investor protection and also to

   improve corporate decision making and a board’s ability to effectively monitor management.

   These market changes highlight the significance of OPKO’s lack of diversity on its Board resulting

   from the Discriminatory Misconduct.

          Lack of Meaningful Diversity at the Company

          86.     OPKO is on a shrinking list6 of publicly traded companies in the United States with

   exactly zero Black, Latinx, or other racially underrepresented individuals on its Board, or Black

   individuals amongst the ranks of its executive management team. The lack of diversity on the




   5
     https://www.reuters.com/article/us-nasdaq-sec-diversity/nasdaq-proposes-board-diversity-
   requirement-for-listed-companies-idUSKBN28B58Q. Last visited February 24, 2021.
   6
      In 2019, a record 59% of the directors added to the boards of S&P 500 companies were men
   belonging to a racial or ethnic minority group or women.

                                                  30
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 31 of 79




   Company’s Board and executive management team is the result of OPKO’s failure to abide by its

   antidiscrimination governance policies due to the Discriminatory Misconduct. This failure is

   demonstrated by such a clear and disproportionate disparity in representation and lack of a diverse

   and inclusive corporate culture in which Black, Latinx, and other underrepresented individuals

   have the same opportunities as others within the Company (and within its subsidiaries).

          87.      The Company’s Board assumes accountability for confirming that OPKO follows

   federal and state laws that prohibit racial discrimination. While diversity is a strong indication of

   a lack of discrimination, a lack of diversity is a compelling signal that the Company does, in fact,

   discriminate. Here, not one member of the Company’s twelve-person Board is Black or Latinx and

   not one member of the Company’s thirteen-person executive management team is Black. Instead,

   the overwhelming majority are, in fact, White men.

          88.      Regarding OPKO’s corporate culture, the Company has received numerous

   complaints regarding the lack of room for growth based on merit via reviews left by former and

   current employees of OPKO on websites such as Niche, Glassdoor, and Indeed. For instance,

   employee reviews have stated the following:

                PLATFORM & DATE                                  EMPLOYEE REVIEW

                Glassdoor, March 4, 2018              “They pick people with less experience to lead
                                                      because they are like[d] by Management
                                                      ONLY.”
                  Niche, May 30, 2018                 Referring to BioReference, “[t]here should be
                                                      more room for growth, many positions are
                                                      filled based on who you know or who you are
                                                      related to.”
             Indeed, December 18, 2018                “The management is not focus[ed] [o]n the
                                                      welfare of their employees. Not a good
                                                      culture…”

          89.      For years, the Individual Defendants have been aware that OPKO has been

   violating federal and state laws in connection with the Company’s lack of diversity and


                                                    31
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 32 of 79




   Discriminatory Misconduct and yet the Individual Defendants have repeatedly refused to

   nominate, appoint, or hire a Black, Latinx, other underrepresented minority individuals to the

   Board or Black individuals to the executive team.

          Lack of Term Limits as Cause for Concern and Method to Discriminate

          90.     According to a report by the Harvard Law School Forum on Corporate Governance,

   longer-tenured directors do not serve the best interests of the Company. The report stated the

   following, in relevant part:

          Investor respondents to ISS’ 2016–2017 Global Policy Survey (conducted between
          Aug. 2, 2016 and Aug. 30, 2016) were asked which tenure‐related factors — with
          multiple answers allowed — would give rise to concern about a board’s nominating
          and refreshment processes. Among the 120 institutional investors (one‐third of
          whom each own or manage assets in excess of $100 billion) who responded, 68
          percent pointed to a high proportion of directors with long tenure as cause for
          concern, 53 percent identified an absence of newly‐appointed independent
          directors in recent years as a potential problem, and 51 percent flagged lengthy
          average tenure as problematic. Just 11 percent of the investor respondents said that
          tenure is not a concern, although even several of those respondents indicated that
          an absence of newly‐appointed directors is a concern.

   (Emphasis added.)

          91.     Upon information and belief, the Company does not limit the number of

   consecutive terms that a director is able to serve on the Board. For example: (i) Defendant

   Paganelli has served on the Board for approximately 18 years; (ii) Defendants Frost, Hsiao, Rubin,

   and Lerner have served on the Board for approximately 14 years; and (iii) Defendant Pfenniger

   has served on the Board for approximately 13 years. As these examples illustrate, the Corporate

   Governance and Nominating Committee seems to prize incumbency above all other factors when

   selecting directors. Contrary to any supposed benefit upon which the Company’s antiquated policy

   is based upon, the benefit to the Company from nominating and electing new directors with new

   ideas and viewpoints from individuals with diverse backgrounds on the Board far outweigh any


                                                  32
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 33 of 79




   potential drawback of losing a longstanding director. Longstanding directors are less likely to ask

   tough questions and challenge proposals of management and fellow directors, given their long-

   tenure and personal or professional relationships with executive officers and other directors. In

   fact, new, diverse directors not only have been found to bring a diversity of opinions and

   philosophy to the board, but also a diversity of behavior, i.e., a willingness to challenge

   management and other directors which generates better fact-based decision making. Thus, the

   Individual Defendants breached their fiduciary duties to the Company by failing to implement

   term limits in an effort to maintain control of the Company by avoiding the addition of diverse

   candidates to the Board to the detriment of the Company.

          The Individual Defendants Have Breached Their Duties by Continually Re-Hiring E&Y
          as the Company’s Auditor Even Though E&Y Has Failed to Perform its Job

          92.     E&Y labelled the Company’s internal controls as adequate, year after year, even as

   the Company continued including false and misleading statements and omissions in the proxy

   statements detailed below. Despite this, the Board, and in particular the Audit Committee,

   continued to vouch for, inter alia, the adequacy of the Company’s internal controls, the

   performance of E&Y as independent auditor, and E&Y’s independence. However, E&Y has been

   the Company’s independent auditor since 2001 during which time the Company has paid E&Y

   multiple millions of dollars, including nearly $4.0 million for fiscal year 2019 and over $3.3

   million for fiscal year 2018. The duration of this relationship, E&Y’s interest in continuing to

   receive such large fees, and the ongoing failure of E&Y to properly audit and assess the Company’s

   inadequate internal controls demonstrate its lack of independence and failure to effectively

   perform its role. The Audit Committee Defendants (defined below) are responsible for selecting

   and monitoring E&Y and have therefore breached their fiduciary duty by failing to ensure that an

   adequate audit was being performed of the Company’s internal controls regarding diversity and


                                                   33
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 34 of 79




   antidiscrimination. The Board’s, and the Audit Committee’s, continued nomination of E&Y to this

   role is thus a breach of the Individual Defendant’s fiduciary duties.

          False and Misleading Proxy Statements

          April 30, 2018 Proxy Statement

          93.     On April 30, 2018, the Company filed a Schedule 14A filed with the SEC (the

   “2018 Proxy Statement”). The 2018 Proxy Statement filed pursuant to Section 14(a) of the

   Exchange Act was solicited by Defendants Frost, Hsiao, Rubin, Fishel, Krasno, Lerner, Paganelli,

   Pfenniger, and Yu, and contained material misstatements and omissions relating to the

   Discriminatory Misconduct.7

          94.     The 2018 Proxy Statement also contained proposals to be voted on by shareholders

   including: (1) the election or re-election of Defendants Frost, Hsiao, Rubin, Fishel, Krasno, Lerner,

   Paganelli, Pfenniger, and Yu to the Board; (2) a non-binding advisory vote to approve the

   compensation paid to the Company’s named executive officers; and (3) the ratification of E&Y as

   the Company’s independent auditor for fiscal year ended December 31, 2018.

          95.     The 2018 Proxy Statement was false and misleading because, despite noting that

   the Company “has adopted a Code of Business Conduct and Ethics that applies to all employees,

   officers, and directors of the Company” the Code of Conduct was not followed, as evidenced by

   the Discriminatory Misconduct and the Individual Defendants’ failures to report violations of the

   Code of Conduct.




   7
    Plaintiffs’ allegations with respect to the misleading statements in the 2018 Proxy Statement are
   based solely on negligence; they are not based on any allegation of reckless or knowing conduct
   by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
   Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of, or reference to
   any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.

                                                     34
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 35 of 79




          96.     The 2018 Proxy Statement stated, in relevant part, “the Board believes it is

   important for the Board to have diversity of knowledge base, professional experience and skills,

   and the Corporate Governance and Nominating Committee takes these qualities into account when

   considering director nominees for recommendation to the Board.”

          97.     The statements contained in the 2018 Proxy Statement were materially false and

   misleading since the Board failed to disclose, inter alia, that the Individual Defendants, and

   particularly, the Corporate Governance and Nominating Committee were engaging in the

   Discriminatory Misconduct. Despite allegedly cultivating a board with diversity of “knowledge,”

   “experience,” and “skills,” the truth is that OPKO had no Black, Latinx, or other underrepresented

   ethnic minority members standing for election or re-election on its Board, thereby inherently

   limiting the Board’s diversity of knowledge, experience, and skills, and that OPKO had no Black

   members in its executive management team.

          98.     The Individual Defendants’ failure to add Black, Latinx, or other underrepresented

   individuals to OPKO’s Board and also Black individuals to the Company’s executive management

   team, as well as, upon information and belief, embrace director term limits, reflect explicit or

   implicit racism and bias at the Company, and is de facto improper cause for failing to add Black,

   Latinx, or other underrepresented individuals as members of the Company’s Board and Black

   individuals to the Company’s executive management team.

          99.     The 2018 Proxy Statement also failed to disclose that the Company’s internal

   controls were inadequate to protect Black, Latinx, and other underrepresented individuals from

   discrimination in OPKO’s Board nomination process and Black individuals from OPKO’s

   appointment process to the Company’s executive management team. Moreover, the 2018 Proxy

   Statement failed to disclose that the Individual Defendants failed to maintain internal controls to



                                                   35
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 36 of 79




   ensure that the Company’s policies regarding diversity and providing a workplace free of

   discrimination were being complied with.

          100.    The 2018 Proxy Statement also failed to disclose, inter alia, that: (1) the

   Discriminatory Misconduct; (2) upon information and belief, the Company does not have term

   limits due to a desire to keep Black, Latinx, and other underrepresented individuals off of the

   Board; (3) the independent auditor the Company repeatedly reselected to evaluate its internal

   controls was neither independent nor effective at ensuring the adequacy of the Company’s internal

   controls; and (4) the Company failed to maintain adequate internal controls. As a result of the

   material misstatements and omissions contained in the 2018 Proxy Statement, Company

   shareholders, inter alia, elected Defendants Frost, Hsiao, Rubin, Fishel, Krasno, Lerner, Paganelli,

   Pfenniger, and Yu, and zero Black or Latinx individuals, to the Board, which allowed the illegal

   and discriminatory practices to continue. Shareholders further ratified E&Y, who was not

   independent and had failed to identify the inadequate internal controls to protect Black, Latinx,

   and other underrepresented minorities from discrimination, as the Company’s independent auditor

   for fiscal year ended December 31, 2018.

          April 26, 2019 Proxy Statement

          101.    On April 26, 2019, the Company filed a Schedule 14A filed with the SEC (the

   “2019 Proxy Statement”). They 2019 Proxy Statement was solicited by Defendants Frost, Hsiao,

   Rubin, Fishel, Krasno, Lerner, Paganelli, Pfenniger, and Yu and contained material misstatements

   and omissions.8



   8
    Plaintiffs’ allegations with respect to the misleading statements in the 2019 Proxy Statement are
   based solely on negligence; they are not based on any allegation of reckless or knowing conduct
   by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
   Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of, or reference to
   any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.

                                                     36
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 37 of 79




          102.    The 2019 Proxy Statement also contained proposals to be voted on by shareholders

   including: (1) the election or re-election Defendants Frost, Hsiao, Rubin, Fishel, Krasno, Lerner,

   Paganelli, Pfenniger, and Yu to the Board; (2) to approve an amendment to the Company’s

   amended and restated certificate of incorporation to increase the number of authorized shares of

   the common stock that may be issued from 750 million shares to 1 billion shares (the “Amendment

   Proposal”); and (3) a non-binding advisory vote to approve the compensation paid to the

   Company’s named executive officers; and (4) the ratification of E&Y as the Company’s

   independent auditor for fiscal year ended December 31, 2019.

          103.    The 2019 Proxy Statement was false and misleading because, despite noting that

   the Company “has adopted a Code of Business Conduct and Ethics that applies to all employees,

   officers, and directors of the Company” the Code of Conduct was not followed, as evidenced by

   the Discriminatory Misconduct and the Individual Defendants’ failures to report violations of the

   Code of Conduct.

          104.    The 2019 Proxy Statement stated, in relevant part, “the Board believes it is

   important for the Board to have diversity of knowledge base, professional experience and skills,

   and the Corporate Governance and Nominating Committee takes these qualities into account when

   considering director nominees for recommendation to the Board.”

          105.    The statements contained in the 2019 Proxy Statement were materially false and

   misleading since the Board failed to disclose, inter alia, that the Individual Defendants, and

   particularly, the Corporate Governance and Nominating Committee were engaging in the

   Discriminatory Misconduct. Despite allegedly cultivating a board with diversity of “knowledge,”

   “experience,” and “skills,” the truth is that OPKO had no Black, Latinx, or other underrepresented

   ethnic minority members standing for election or re-election on its Board, thereby inherently



                                                  37
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 38 of 79




   limiting the Board’s diversity of knowledge, experience, and skills, and that OPKO had no Black

   members in its executive management team.

          106.    The Individual Defendants’ failure to add Black, Latinx, or other underrepresented

   individuals to OPKO’s Board and also Black individuals to the Company’s executive management

   team, as well as, upon information and belief, embrace director term limits, reflect explicit or

   implicit racism and bias at the Company, and is de facto improper cause for failing to add Black,

   Latinx, or other underrepresented individuals as members of the Company’s Board and Black

   individuals to the Company’s executive management team.

          107.    The 2019 Proxy Statement also failed to disclose that the Company’s internal

   controls were inadequate to protect Black, Latinx, and other underrepresented individuals from

   discrimination in OPKO’s Board nomination process and Black individuals from OPKO’s

   appointment process to the Company’s executive management team. Moreover, the 2019 Proxy

   Statement failed to disclose that the Individual Defendants failed to maintain internal controls to

   ensure that the Company’s policies regarding diversity and providing a workplace free of

   discrimination were being complied with.

          108.    The 2019 Proxy Statement also failed to disclose, inter alia, that: (1) the

   Discriminatory Misconduct; (2) upon information and belief, the Company does not have term

   limits due to a desire to keep Black, Latinx, and other underrepresented individuals off of the

   Board; (3) the independent auditor the Company repeatedly reselected to evaluate its internal

   controls was neither independent nor effective at ensuring the adequacy of the Company’s internal

   controls; and (4) the Company failed to maintain adequate internal controls. As a result of the

   material misstatements and omissions contained in the 2019 Proxy Statement, Company

   shareholders, inter alia, elected Defendants Frost, Hsiao, Rubin, Fishel, Krasno, Lerner, Paganelli,



                                                   38
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 39 of 79




   Pfenniger, and Yu, and zero Black or Latinx individuals, to the Board, which allowed the illegal

   and discriminatory practices to continue, approved the Amendment Proposal, and ratified E&Y as

   the Company’s independent auditor for fiscal year ended December 31, 2019.

          April 29, 2020 Proxy Statement

          109.    On April 29, 2020, the Company filed the 2020 Proxy Statement. The 2020 Proxy

   Statement filed pursuant to Section 14(a) of the Exchange Act was solicited by Defendants Frost,

   Hsiao, Rubin, Fishel, Krasno, Lerner, Paganelli, Pfenniger, and Yu, and contained material

   misstatements and omissions relating to the Discriminatory Misconduct.9

          110.    The 2020 Proxy Statement also contained proposals to be voted on by shareholders

   including: (1) the election or re-election of Defendants Frost, Hsiao, Rubin, Fishel, Krasno, Lerner,

   Paganelli, Pfenniger, and Yu to the Board; (2) a non-binding advisory vote to approve the

   compensation paid to the Company’s named executive officers; and (3) the ratification of E&Y as

   the Company’s independent auditor for fiscal year ended December 31, 2020.

          111.    The 2020 Proxy Statement was false and misleading because, despite noting that

   the Company “has adopted a Code of Business Conduct and Ethics that applies to all employees,

   officers, and directors of the Company” the Code of Conduct was not followed, as evidenced by

   the Discriminatory Misconduct and the Individual Defendants’ failures to report violations of the

   Code of Conduct.

          112.    The 2020 Proxy Statement stated, in relevant part, “the Board believes it is

   important for the Board to have diversity of knowledge base, professional experience and skills,



   9
    Plaintiffs’ allegations with respect to the misleading statements in the 2020 Proxy Statement are
   based solely on negligence; they are not based on any allegation of reckless or knowing conduct
   by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
   Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of, or reference to
   any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.

                                                     39
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 40 of 79




   and the Corporate Governance and Nominating Committee takes these qualities into account when

   considering director nominees for recommendation to the Board.”

          113.    The statements contained in the 2020 Proxy Statement were materially false and

   misleading since the Board failed to disclose, inter alia, that the Individual Defendants, and

   particularly, the Corporate Governance and Nominating Committee were engaging in the

   Discriminatory Misconduct. Despite allegedly cultivating a board with diversity of “knowledge,”

   “experience,” and “skills,” the truth is that OPKO had no Black, Latinx, or other underrepresented

   ethnic minority members standing for election or re-election on its Board, thereby inherently

   limiting the Board’s diversity of knowledge, experience, and skills, and that OPKO had no Black

   members in its executive management team.

          114.    The Individual Defendants’ failure to add Black, Latinx, or other underrepresented

   individuals to OPKO’s Board and also Black individuals to the Company’s executive management

   team, as well as, upon information and belief, embrace director term limits, reflect explicit or

   implicit racism and bias at the Company, and is de facto improper cause for failing to add Black,

   Latinx, or other underrepresented individuals as members of the Company’s Board and Black

   individuals to the Company’s executive management team.

          115.    The 2020 Proxy Statement also failed to disclose that the Company’s internal

   controls were inadequate to protect Black, Latinx, and other underrepresented individuals from

   discrimination in OPKO’s Board nomination process and Black individuals from OPKO’s

   appointment process to the Company’s executive management team. Moreover, the 2020 Proxy

   Statement failed to disclose that the Individual Defendants failed to maintain internal controls to

   ensure that the Company’s policies regarding diversity and providing a workplace free of

   discrimination were being complied with.



                                                   40
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 41 of 79




          116.    The 2020 Proxy Statement also failed to disclose, inter alia, that: (1) the

   Discriminatory Misconduct; (2) upon information and belief, the Company does not have term

   limits due to a desire to keep Black, Latinx, and other underrepresented individuals off of the

   Board; (3) the independent auditor the Company repeatedly reselected to evaluate its internal

   controls was neither independent nor effective at ensuring the adequacy of the Company’s internal

   controls; and (4) the Company failed to maintain adequate internal controls. As a result of the

   material misstatements and omissions contained in the 2020 Proxy Statement, Company

   shareholders, inter alia, elected Defendants Frost, Hsiao, Rubin, Fishel, Krasno, Lerner, Paganelli,

   Pfenniger, and Yu, and zero Black or Latinx individuals, to the Board, which allowed the illegal

   and discriminatory practices to continue, ratified E&Y as the Company’s independent auditor for

   fiscal year ended December 31, 2020.

                                        DAMAGES TO OPKO

          117.    As a direct and proximate result of the Individual Defendants’ conduct, OPKO has

   lost and expended, and will lose and expend, many millions of dollars.

          118.    Such expenditures include, but are not limited to, legal fees and other costs of

   defending any potential investigations of and/or lawsuits related to the Discriminatory Misconduct,

   including but not limited to the Civil Rights Action, for the Company’s loss of profits caused by

   the Discriminatory Misconduct, and the loss of talent due to the Company’s engagement in the

   Discriminatory Misconduct.

          119.    Moreover, these expenditures include fees paid to E&Y for its independent auditing

   services, when it was not independent and when it provided inadequate services considering the

   ongoing failure to identify the inadequate internal controls and to prevent false and misleading

   statements to be included in the Company’s SEC filings.



                                                   41
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 42 of 79




          120.    OPKO has also suffered and will continue to suffer a loss of reputation and

   goodwill, and a “liar’s discount” that will plague the Company’s stock in the future due to the

   Individual Defendants’ breaches of fiduciary duties and violations of the Exchange Act.

                                   DERIVATIVE ALLEGATIONS

          121.    Plaintiffs bring this action derivatively, for the benefit of OPKO, to redress injuries

   suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their fiduciary

   duties as controlling shareholders, directors and/or officers of OPKO and violations of the

   Exchange Act as well as their aiding and abetting of this misconduct.

          122.    OPKO is named solely as a nominal party in this action. This is not a collusive

   action to confer jurisdiction on this Court that it would not otherwise have.

          123.    Plaintiffs are, and have continuously been at all relevant times, shareholders of

   OPKO. Plaintiffs will adequately and fairly represent the interests of OPKO, and have retained

   competent counsel, experienced in derivative litigation, to enforce and prosecute this action.

                               DEMAND FUTILITY ALLEGATIONS

          124.    A pre-suit demand on the Board of OPKO is futile and, thus, excused. At the time

   of filing of this action, the Board consists of the following twelve individuals: Defendants Frost,

   Hsiao, Rubin, Fishel, Krasno, Lerner, Paganelli, Pfenniger, and Yu (the “Director-Defendants”)

   and non-parties Cohen, Medel, and Lachman (together with the Director-Defendants, the

   “Directors”). Plaintiffs only need to allege demand futility as to six of the twelve Directors on the

   Board at the time this action was commenced.

          125.    Demand is excused as to all of the Director-Defendants because each one of them

   faces a substantial likelihood of liability as a result of the scheme they engaged in, knowingly or

   recklessly, which caused the Company to make false and misleading statements in the 2018, 2019,



                                                    42
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 43 of 79




   and 2020 Proxy Statements (the “Proxy Statements”), which failed to disclose: (1) the

   Discriminatory Misconduct; (2) upon information and belief, the Company does not have term

   limits due to a desire to keep Black, Latinx, and other underrepresented individuals off of the

   Board; (3) the independent auditor the Company repeatedly reselected to evaluate its internal

   controls was neither independent nor effective at ensuring the adequacy of the Company’s internal

   controls; and (4) the Company failed to maintain adequate internal controls. This fact renders the

   Director-Defendants unable to impartially investigate the charges and decide whether to pursue

   action against themselves and the other perpetrators of the scheme.

          126.    Demand is also excused as to all the Director-Defendants because the

   Discriminatory Misconduct was an unlawful business strategy that the Company engaged in and

   was not a valid exercise of business judgment. As the ultimate decision-making body of the

   Company, the Board made and/or allowed the Company to engage in the schemes outlined herein.

          127.    In complete abdication of their fiduciary duties, the Director-Defendants either

   knowingly or recklessly caused the Company to engage in the discrimination which formed the

   basis of the false and misleading statements, to engage in the scheme to make false and misleading

   statements about the discrimination at the Company, to repeatedly reselect E&Y as the Company’s

   independent auditor even though E&Y was neither independent nor effective at ensuring the

   adequacy of the Company’s internal controls, and to fail to maintain internal controls. As a result

   of the foregoing, the Director-Defendants breached their fiduciary duties, face a substantial

   likelihood of liability, are not disinterested, and demand upon them is futile, and thus excused.

          128.    Demand is excused as to the Director-Defendants because they were fully aware of

   the Discriminatory Misconduct throughout the Relevant Period. Nonetheless, the Director-

   Defendants knowingly engaged in or permitted and/or caused the Discriminatory Misconduct and



                                                   43
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 44 of 79




   caused the Company to engage in the Discriminatory Misconduct and also disseminate the false

   and misleading statements and omissions related thereto as described herein. Thus, the Director-

   Defendants face a substantial likelihood of liability and demand is futile as to them.

          129.    Additional reasons that demand on Defendant Frost is futile follow. Defendant

   Frost has served as a director and as the Company’s CEO and Chairman since March 2007.

   Defendant Frost beneficially owned 229,017,822 shares of the Company’s common stock, which

   represented 33.86% of the Company’s outstanding common stock as of April 27, 2020, rendering

   him a controlling shareholder of OPKO. Therefore, as the Company admits, he is a non-

   independent director. The Company provides Defendant Frost with his principal occupation, and

   he has received and continues to receive substantial compensation, including $1,405,200 and

   $2,036,000 during the fiscal years ended December 31, 2019 and 2018, respectively. Defendant

   Frost, as CEO, was ultimately responsible for the false and misleading statements and omissions

   that were made in the Proxy Statements, all of which he solicited as a member of the Board. As

   the Company’s highest officer and as a trusted Company director, he conducted little, if any,

   oversight of the Discriminatory Misconduct (which Defendant Frost engaged in and permitted

   despite being aware of it) or the Company’s engagement in the scheme to issue false and

   misleading statements, and consciously disregarded his duties to monitor internal controls over

   engagement in the scheme.

          130.    Moreover, as noted in the 2020 Proxy Statement, OPKO engages in a number of

   ongoing transactions with entities associated with Defendant Frost. For example: (1) on February

   25, 2020, the Company entered into a credit agreement with an affiliate of Defendant Frost,

   pursuant to which the lender committed to provide the Company with an unsecured line of credit

   in the amount of $100 million at an 11% interest rate per annum, maturing on February 25, 2025;



                                                   44
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 45 of 79




   (2) on November 8, 2018, the Company entered into a credit agreement with an affiliate of

   Defendant Frost, pursuant to which the lender committed to provide the Company with an

   unsecured line of credit in the amount of $60 million at a 10% interest rate per annum which would

   have matured on November 8, 2023 but for the Company’s premature termination of the line of

   credit on February 20, 2019; (3) OPKO has indirectly paid Frost approximately millions in rent

   during the Relevant Period and approximately $927,000 over the past three fiscal years for air

   travel;10 (4) in November 2016, OPKO entered into a Pledge Agreement with the Frost Science

   Museum pursuant to which OPKO agreed to contribute an aggregate of $1.0 million over a four-

   year period for constructing, equipping and the general operation of the Frost Science Museum;

   and (5) in January 2014, the Company entered into a lease agreement with Frost Real Estate, a

   Company owned by Defendant Frost for the rental of office space.11 Therefore, Defendant Frost

   breached his fiduciary duties, he faces a substantial likelihood of liability, he is not independent or

   disinterested, and demand upon him is futile and excused

          131.    Several of the Director-Defendants are also entwined with Defendant Frost through

   various connections and transactions. These connections include but are not limited to the

   following:




   10
      The Company uses an airplane owned by a company beneficially owned by Defendant Frost,
   for which that company is reimbursed. The Company paid approximately $328,000, $238,000, and
   $361,000 in fiscal years 2019, 2018, and 2017, respectively for the use of the private plane.
   11
      A five-year lease between the Company and Frost Real Estate, entered into January 1, 2014,
   pursuant to which the Company initially paid $81,000 per month for approximately 29,000 square
   feet of office space. Beginning in 2018 and running into 2019, the rent increased to $86,000 per
   month. Effective August 1, 2019, the Company entered an amendment to the lease which provides
   for rental payments of $89,000 per month in the first year increasing annually to $101,000 per
   month in the fifth year.

                                                     45
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 46 of 79




          Neovasc Inc. (“Neovasc”)

          132.   On August 17, 2011, OPKO invested $2 million in Neovasc, which was 36% owned

   by Defendant Frost. In exchange for this investment, OPKO received 2 million shares of common

   stock and 1 million two-year warrants. OPKO also entered into a consulting agreement with

   Neovasc in exchange for an option to purchase 913,750 additional shares of common stock. As of

   August 4, 2011, Defendant Frost approximately owned 36%, Defendant Hsiao owned

   approximately 6%, and Defendant Rubin less than 1% of Neovasc.

          RXi Pharmaceuticals Corporation

          133.   In March 2013, OPKO entered into an Asset Purchase Agreement and a Stock

   Purchase Agreement with RXi Pharmaceuticals Corporation (“RXi”). In exchange, RXi agreed to

   issue RXi stock worth an aggregate of at least $10 million to OPKO and “certain accredited

   investors”; OPKO invested $2.5 million; FGIT invested $1,000,000, and Defendant Rubin

   invested $30,000. OPKO then invested another $200,000 in December 2016. As of December 31,

   2017, the Company had an approximate 2.8% beneficial ownership interest in RXi.

          Zebra Biologic, Inc. (“Zebra”)

          134.   In October 2013, the Company made an investment in Zebra, a privately held

   biotechnology company co-founded by Defendants Frost and Lerner. Zebra owned the license for

   a core technology developed by Defendant Lerner in his laboratory at Scripps. As of December

   31, 2019, the Company had an approximate beneficial ownership interest of 29% in Zebra.

          Non-Invasive Monitoring Systems, Inc. (“NIMS”)

          135.   OPKO owns 1% of NIMS which leases its 4400 Biscayne Boulevard headquarters

   from Frost Real Estate. Defendant Hsiao is Chairman and Defendant Rubin is a director of NIMS.

   Defendant Frost finances NIMS through a series of high-interest (11%) promissory notes with



                                                46
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 47 of 79




   FGIT. As of October 18, 2020, Defendant Frost, through FGIT, owns 35.3% of NIMS and is its

   largest stockholder; Defendant Hsiao owns 28.1% and is the second largest stockholder. NIMS

   has also rented warehouse space in Hialeah, Florida from an entity controlled by Defendants Frost

   and Hsiao.

          136.    These transactions and connections further preclude the Director-Defendants from

   considering any demand with the requisite level of independence and/or disinterestedness.

          137.    Additional reasons that demand on Defendant Hsiao is futile follow. Defendant

   Hsiao has served as a Company director since February 2007 and as the Company’s CTO and

   Vice-Chairman since May 2007. Defendant Hsiao beneficially owned 35,139,764 shares of the

   Company’s common stock, which represented 5.23% of the Company’s outstanding common

   stock as of April 27, 2020. Therefore, as the Company admits, she is a non-independent director.

   Defendant Hsiao has received and continues to receive substantial compensation, including

   $1,345,200 and $1,976,000 during the fiscal years ended December 31, 2019 and 2018,

   respectively. She is beholden to controlling shareholder and Defendant Frost, as she depends on

   him for her primary source of livelihood. As Defendant Frost clearly faces a substantial likelihood

   of liability, demand is futile as to Defendant Hsiao. As the Company’s CTO, Vice-Chairman, and

   as a Company director, she conducted little, if any, oversight of the Discriminatory Misconduct

   (which Defendant Hsiao engaged in and permitted despite being aware of it) or the Company’s

   engagement in the scheme to issue false and misleading statements, and consciously disregarded

   her duties to monitor internal controls over engagement in the scheme. She also solicited the Proxy

   Statements, which contained material misrepresentations and omissions, as alleged herein.

   Therefore, Defendant Hsiao breached her fiduciary duties, faces a substantial likelihood of

   liability, is not independent or disinterested, and demand upon her is futile and excused.



                                                   47
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 48 of 79




          138.   Defendant Hsiao also shares a close, decades-long relationship with Defendant

   Frost which includes multiple companies and philanthropy. In profiling Defendant Hsiao, Forbes

   described Defendant Hsiao as “Frost’s close confidante and business partner [who] has been

   working with him for year[s] at various pharma outfits.” In January 2017, Forbes reported that

   Defendant Frost “lunches daily with senior executives, including Dr. Jane Hsiao . . . whose late

   husband, Charles, cofounded Ivax with Frost.”12 Charles Hsiao worked with Frost at Key

   Pharmaceuticals and was one of IVAX Corporation (“IVAX”)’s first employees.

          139.   Moreover, in a conference call held with analysts and investors on March 1, 2018,

   Defendant Frost touted the confidence that he and Defendant Hsiao had in OPKO, stating his

   confidence had been confirmed by his “investing an additional $25 million into the Company,

   alongside my colleague Dr. Jane Hsiao.”

          140.   These connections extend to shared philanthropic interests as Defendant Hsiao has

   made contributions to: the Phillip and Patricia Frost Museum of Science which includes the Hsiao

   Family Special Exhibition Gallery. Further in June 2018, Defendant Hsiao’s Jane Hsiao Asian Art

   Endowment funded an exhibit at the Frost Art Museum at Florida International University,

   underscoring the depth of her social and professional connections with Defendant Frost.

          141.   Defendant Hsiao also served in numerous leadership roles with Defendant Frost-

   affiliated or Defendant Frost-controlled companies, including:

          i)     Director of Cocrystal Pharma, Inc. (“Cocrystal”);

          ii)    Director and Vice Chairman – Technical Affairs of IVAX from 1995 through 2006,

                 while Defendant Frost was Chairman and CEO of IVAX;



   12
        Matt Schifrin, Meet Miami’s Renaissance Billionaire, FORBES (Jan. 24, 2017),
   https://www.forbes.com/sites/schifrin/2017/01/03/meet-miamis-renaissance-
   billionaire/#b47517f7306b.

                                                  48
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 49 of 79




         iii)    Chairman, CEO, and President of IVAX Animal Health, a subsidiary of IVAX,

                 from 1998 through 2006;

         iv)     Director of IVAX Diagnostics, a subsidiary of IVAX;

         v)      Director of IVAX Pharmaceuticals s.r.o.;

         vi)     Vice President of Quality Assurance and Compliance of IVAX Research;

         vii)    Director of SafeStitch Medical, Inc. (“SafeStitch”) from 2007 until it was merged

                 into TransEnterix, Inc. (“TransEnterix”), on September 3, 2013;

         viii)   Director of Asensus Surgical, Inc. (formerly TransEnterix) (“Asensus”), a company

                 Defendant Frost owned 6.5 million shares in as of December 5, 2013, with

                 Defendant Pfenniger;

         ix)     Director of Prolor Biotech, Inc. (“Prolor”) from 2008 until it was acquired by

                 OPKO in 2013. Prior to the completion of the acquisition of, Prolor, Defendant

                 Frost was a director of Prolor and held Prolor stock directly and through FGIT. The

                 Phillip & Patricia Philanthropic Foundation also held approximately 20.22% of the

                 outstanding shares of Prolor;

         x)      Director of Neovasc;

         xi)     Member of the Board of Managers of Fabrus, Inc. (“Fabrus”) (later acquired by

                 Senesco), where Defendant Frost was also a member of the Board of Managers.

                 Defendant Lerner also beneficially owned 5% of Fabrus at the time OPKO filed its

                 April 26, 2011 proxy solicitation;

         xii)    President of Ophthalmic Technologies, Inc., in which OPKO invested $5 million

                 in 2007;




                                                 49
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 50 of 79




          xiii)   President from 2010 to 2011 of Etamota Corporation, which listed an address at the

                  former IVAX Building;

          xiv)    Chairman and CEO of NIMS since 2008; and

          xv)     Director of Orthodontix Inc. (“Orthodontix”), which merged with Protalix

                  BioTherapeutics Ltd. (“Protalix”) in 2006. Protalix is an Israeli company which

                  collaborated with Teva on recombinant plant cell expression technology and which

                  was merged with Orthodontix. Defendant Frost is a stockholder of the combined

                  company and was a large and early investor in Protalix.

          142.    Through these Defendant Frost-related positions, Defendant Hsiao held 306,479

   shares in Cocrystal as of April 24, 2019, 391,971 shares of Asensus as of April 9, 2020, held

   9,861,577 shares of IVAX prior to its acquisition and held 2,288,189 shares of Prolor prior to its

   acquisition by OPKO and received $70,093 in cash compensation. In total, Defendant Hsiao has

   earned tens of millions of dollars in compensation from Defendant Frost-related companies.

          143.    Additional reasons that demand on Defendant Rubin is futile follow. Defendant

   Rubin has served as a Company director since February 2007 and as the Company’s Executive

   Vice President – Administration since May 2007. Therefore, as the Company admits, he is a non-

   independent director. Defendant Rubin has received and continues to receive substantial

   compensation, including $1,131,200 and $1,460,000 during the fiscal years ended December 31,

   2019 and 2018, respectively. He is beholden to controlling shareholder Defendant Frost, as he

   depends on him for his primary source of livelihood. As Defendant Frost clearly faces a substantial

   likelihood of liability, demand is futile as to Defendant Rubin. As a Company director, he

   conducted little, if any, oversight of the Discriminatory Misconduct (which Defendant Rubin

   engaged in and permitted despite being aware of it) or the Company’s engagement in the scheme



                                                   50
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 51 of 79




   to issue false and misleading statements, and consciously disregarded his duties to monitor internal

   controls over engagement in the scheme. He also solicited the Proxy Statements, which contained

   material misrepresentations and omissions, as alleged herein. Therefore, Defendant Rubin

   breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

   disinterested, and demand upon him is futile and excused.

           144.    Further, Defendant Rubin has strong personal and professional connections with

   Defendant Frost. In 2017 Forbes reported that Defendant Rubin is a “regular lunch mate” of

   Defendant Frost, and the two men have frequent face to face meetings.13 Further, Defendant Rubin

   has been involved in securities violations with Defendant Frost. For example, a class action lawsuit

   for violations of the securities laws was filed in the Southern District of Florida against

   Searchmedia Holdings Limited, and Defendants Frost and Rubin (among others) in 2010 and was

   partially settled in 2013 for consideration of $2.75 million.

           145.    Defendant Rubin is also a controlling member of the Frost Group and is so closely

   connected with the Frost Group that he must disclaim ownership of OPKO shares held by the Frost

   Group in OPKO’s annual proxy statements.

           146.    Defendant Rubin has also served in numerous capacities for Defendant Frost-

   affiliated or Frost-controlled entities, including:

           i)      Director of Castle Brands, Inc. (“Castle Brands”), a company in which Defendant

                   Frost beneficially owned roughly 31.8% of the equity as of July 22, 2019;




   13
        Matt Schifrin, Meet Miami’s Renaissance Billionaire, FORBES (Jan. 24, 2017),
   https://www.forbes.com/sites/schifrin/2017/01/03/meet-miamis-renaissance-
   billionaire/#b47517f7306b.

                                                     51
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 52 of 79




         ii)     Interim CEO and Interim CFO and as a member of the board of directors of Tiger

                 X Medical, Inc. (“Tiger X”) until its merger with BioCardia, Inc. (“BioCardia”) in

                 October 2016;

         iii)    Advisor to MabVax Therapeutics Holdings, Inc.;

         iv)     Director of Cocrystal;

         v)      Senior Vice President, General Counsel and Secretary of IVAX from 2001 to 2006,

                 during Defendant Frost’s tenure as CEO;

         vi)     Director of SafeStitch from 2007 until it merged into TransEnterix on September

                 3, 2013;

         vii)    Director of Neovasc;

         viii)   Director and stockholder of NIMS since 2008, along with Defendant Hsiao, who is

                 Chairman and CEO;

         ix)     Director of Prolor, from 2008 until it was acquired by OPKO in 2013;

         x)      Director of Sevion Therapeutics, Inc. (“Sevion”), which renamed itself Eloxx

                 Pharmaceuticals, Inc. (“Eloxx”), starting in 2014-15, in which both OPKO and

                 Defendant Frost have large investments;

         xi)     Director of SciVac Therapeutics, Inc. (“SciVac”) in 2012, after which OPKO made

                 a large investment in the company. SciVac became VBI in 2015. OPKO is now a

                 17% beneficial owner of VBI;

         xii)    Director of ChromaDex;

         xiii)   Board Observer at Arno Therapeutics, Inc. (“Arno”);




                                                 52
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 53 of 79




          xiv)    Director and Vice Chairman of Cogint, Inc. (“Cogint” f/k/a IDI, Inc. and Tiger

                  Media, Inc., n/k/a Fluent, Inc.), where Defendant Frost served as vice chairman of

                  the board;

          xv)     Director of Dreams, Inc., where Defendant Frost was formerly the third-largest

                  stockholder;

          xvi)    Secretary and Director of Ideation Acquisition Corp. of which Defendant Frost was

                  a substantial stockholder and chairman;

          xvii)   Member of Supervisory Board of inter CLICK, Inc., in which Defendant Frost

                  invested;

          xviii) Director of Kidville, Inc. (“Kidville”), in which Defendant Frost led a group of

                  investors who made a $10 million investment in which Defendants Rubin and Hsiao

                  participated;

          xix)    Director of Longfoot Communications Corp., which acquired Kidville;

          xx)     Director of Red Violet, Inc. which was spun-off from Cogint where Defendant

                  Frost also served as a director;

          xxi)    Member of Supervisory Board of Teva Czech Industries s.r.o.;

          xxii)   Director of Tiger Media, Inc. prior to its acquisition by IDI;

          xxiii) Strategic Advisor at usell.com, Inc., a secondhand phone website in which

                  Defendant Frost invested; and

          xxiv) Registered Agent for Frost Real Estate.

          147.    Defendant Frost was Vice Chairman of Cogint from 2015 to March 2018, and its

   largest stockholder with 24.6% beneficial ownership as of April 24, 2020. Defendant Rubin was a

   Cogint director from 2009 until March 2018, and served on the Cogint board's audit committee.



                                                     53
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 54 of 79




   For his service on the Cogint board and audit committee, Defendant Rubin received 30,000

   restricted stock units (“RSUs”) and additional stock awards for his service. As of December 31,

   2016, Defendant Rubin held 150,000 shares of Cogint common stock and 32,000 additional shares

   subject to options awards.

          148.    Through these Defendant Frost related positions, Defendant Rubin has earned tens

   of millions of dollars in compensation from Defendant Frost-related companies.

          149.    Additional reasons that demand on Defendant Fishel is futile follow. Defendant

   Fishel has served as a Company director since April 2018. He also serves as the Chair of the

   Independent Investment Committee, as a member of the Compensation Committee, and as a

   member of the Succession Committee. As a Company director, he conducted little, if any,

   oversight of the Discriminatory Misconduct (which Defendant Fishel engaged in and permitted

   despite being aware of it) or the Company’s engagement in the scheme to issue false and

   misleading statements, and consciously disregarded his duties to monitor internal controls over

   engagement in the scheme. He also solicited the 2019 and 2020 Proxy Statements, which contained

   material misrepresentations and omissions, as alleged herein. Therefore, Defendant Fishel

   breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

   disinterested, and demand upon him is futile and excused.

          150.    Additional reasons that demand on Defendant Krasno is futile follow. Defendant

   Krasno has served as a Company director since February 2017. He also serves as a member of the

   Audit Committee, as a member of the Compensation Committee, as a member of the Independent

   Investment Committee, and as a member of the Succession Committee. As a member of the Audit

   Committee who signed the “Audit Committee Report” contained in each of the Proxy Statements,

   Defendant Krasno bears responsibility for the failure of the Company to maintain internal controls



                                                  54
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 55 of 79




   and for the repeated appointment of E&Y as independent auditor, when it was neither independent

   nor effective at ensuring the adequacy of the Company’s internal controls. As a Company director,

   he conducted little, if any, oversight of the Discriminatory Misconduct (which Defendant Krasno

   engaged in and permitted despite being aware of it) or the Company’s engagement in the scheme

   to issue false and misleading statements, and consciously disregarded his duties to monitor internal

   controls over engagement in the scheme. He also solicited the Proxy Statements, which contained

   material misrepresentations and omissions, as alleged herein. He also solicited the Proxy

   Statements, which contained material misrepresentations and omissions, as alleged herein.

   Therefore, Defendant Krasno breached his fiduciary duties, faces a substantial likelihood of

   liability, is not independent or disinterested, and demand upon him is futile and excused.

          151.    Defendant Krasno is also beholden to Defendant Frost due to their extensive

   business relationship. Defendant Krasno is or was involved in the following capacities at

   Defendant Frost-related or Defendant Frost-controlled companies:

          i)      Defendant Krasno is a director of Ladenburg Thalmann Financial Services Inc.

                  (“Ladenburg Thalmann”) and was paid $330,400 in director compensation for the

                  year ending April 30, 2019 and he held roughly 738,917 shares of Ladenburg

                  Thalmann common stock as of December 19, 2019. In the aggregate, Defendant

                  Krasno has been paid millions of dollars in compensation for his years as a

                  Ladenburg Thalmann director;

          ii)     Defendant Krasno serves alongside Defendants Frost and Rubin as directors of

                  Castle Brands, for which Defendant Krasno has held 180,000 shares as of January

                  3, 2019 and received $33,350 in compensation for the year ended March 31, 2018;




                                                   55
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 56 of 79




          iii)    Defendant Krasno is a director of BioCardia, for which he has received 38,629

                  BioCardia shares as of October 31, 2020 and $43,750 in compensation for the year

                  ending December 31, 2019;

          iv)     Defendant Krasno was a director at Whitman Education Group, Inc. (“Whitman”),

                  where Defendant Frost served as chairman of the board while owning more than a

                  third of the company's stock. Defendant Krasno also held 82,500 stock of Whitman

                  before it was acquired by Career Education Group in 2003;

          v)      Defendant Krasno is a member of the Board of Advisors at the Frost School of

                  Music at the University of Miami, together with Defendant Frost and Patricia Frost;

                  and

          vi)     Defendant Krasno is also Executive Director of the William R. Kenan, Jr.

                  Charitable Trust, which has given millions of dollars to the Frost Science Museum,

                  including $2 million in the fiscal year ended June 30, 2015, and president of four

                  affiliated William R. Kenan, Jr. Funds. Indeed, the Frost Science Museum had

                  established a “William R. Kenan, Jr. Charitable Trust Gallery” at the museum.

          152.    According to certain Findings of Fact and Conclusions of Law reached in SEC v.

   Zachariah, et al., No. 08-cv-60698 (S.D. Fla), “Krasno had known Dr. Frost for at least ten years

   before being invited to join the board of IVAX, was a personal friend of Dr. Frost, and had served

   on a prior corporate board with him from the mid-1990’s until 2004.”

          153.    In total, Defendant Krasno has earned millions of dollars in compensation from

   Defendant Frost-related companies. In fact, Defendant Krasno appears to only earn his annual

   compensation from OPKO and other Defendant Frost-related companies. Thus, he is beholden to




                                                  56
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 57 of 79




   Defendant Frost due to Defendant Frost’s control over his sources of livelihood and demand upon

   him is futile and therefore, excused.

          154.    Additional reasons that demand on Defendant Lerner is futile follow. Defendant

   Lerner has served as a Company director since March 2007. He also serves as the Chair of the

   Compensation Committee and as a member of the Corporate Governance and Nominating

   Committee. As a member of the Corporate Governance and Nominating Committee, he bears

   responsibility for the Company’s failure nominate or elect any Black, Latinx, or other

   underrepresented minority individuals to the Board during the Relevant Period. Defendant Lerner

   has invested alongside Defendant Frost in several biotech startups and has been the beneficiary of

   several conflicted related party transactions where OPKO funds were used to further the personal

   investments of Defendants Frost and Lerner. Although Defendant Lerner is not a direct employee

   of OPKO, OPKO owns 29% of Zebra, which is a privately held business founded by Defendants

   Frost and Lerner. As a Company director, he conducted little, if any, oversight of the

   Discriminatory Misconduct (which Defendant Lerner engaged in and permitted despite being

   aware of it) or the Company’s engagement in the scheme to issue false and misleading statements,

   and consciously disregarded his duties to monitor internal controls over engagement in the scheme.

   He also solicited the Proxy Statements, which contained material misrepresentations and

   omissions, as alleged herein. Therefore, Defendant Lerner breached his fiduciary duties, faces a

   substantial likelihood of liability, is not independent or disinterested, and demand upon him is

   futile and excused.

          155.    Defendant Lerner also has an extensive business relationship with Defendant Frost

   and continues to rely on Defendant Frost and OPKO to fund his research at Zebra. Defendant

   Lerner is a scientific founder of Zebra, a biotechnology company that was co-founded by



                                                  57
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 58 of 79




   Defendant Frost and funded in large part by Defendant Frost and OPKO. Defendant Frost has

   served as a director of Zebra.

          156.    Defendant Frost also served as director, Vice Chairman and Chairman of Teva from

   2006 to 2014. Defendant Lerner was a director of Teva from 2012 until 2015. For his work at

   Teva, Defendant Lerner was paid $190,000 annually plus a per meeting fee of $2,000 and an

   annual fee of $10,000 for each of his board committee members (of which he had two—Human

   Resources and Compensation Committee and the Science and Technology Committee).

   Additionally, Defendant Lerner was paid an annual equity-based award of $130,000 in RSUs

   following each annual general meeting of stockholders. Accordingly, Defendant Lerner was paid

   a total of at least $570,000 in annual director compensation, $60,000 for his board committee

   memberships and $390,000 RSUs while at Teva.

          157.    Additionally, Defendant Lerner served as President of The Scripps Research

   Institute (“Scripps”) from 1986 until December 2011 and is currently serving as an institute

   professor. During that time, Defendant Lerner’s compensation at Scripps totaled over $1.2 million

   in annual salary. Defendant Frost was a member of the Scripps Board of Trustees from 2004 until

   November 2012 and served on the compensation committee of Scripps from 2011 to 2012. While

   Defendant Lerner was President of Scripps, Defendant Frost made numerous donations in the

   millions of dollars to Scripps. Defendant Lerner publicly stated that “[o]ver the years of our

   expansion into Jupiter, Phil [Frost] has been an invaluable resource as a member of our Board of

   Trustees, and both he and Patricia [Frost] have been among the strongest supporters of the work

   we do.”

          158.    Defendant Lerner has served as a consultant and scientific advisor to Sorrento

   Therapeutics, Inc. (“Sorrento”), positions he held when OPKO and Defendant Frost invested in



                                                  58
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 59 of 79




   Sorrento on June 10, 2009. He has also served as a member of Scientific Advisory Board of

   Protalix.

          159.    In February 2012, Defendant Lerner invested alongside of OPKO and FGIT in

   ChromaDex as part of a $3.7 million private placement. Defendant Lerner serves on the scientific

   advisory board and the board of directors of InterX, Inc. (“InterX”). Defendant Frost also sits on

   the board of directors of InterX. On its website, InterX touts its connection with Cocrystal. In fact,

   on September 5, 2017, Cocrystal, InterX, and a third company announced that they had entered

   into a drug discovery collaboration.

          160.    Additional reasons that demand on Defendant Paganelli is futile follow. Defendant

   Paganelli has served as a Company director since December 2003. He also serves as the Chair of

   the Corporate Governance and Nominating Committee, as a member of the Audit Committee, and

   as a member of the Investment Committee. Previously, Defendant Paganelli served as the

   Company’s Interim CEO and Secretary from June 29, 2005 through March 27, 2007, the

   Company’s Interim CFO from June 29, 2005 through July 1, 2005, and Chairman of our Board

   from December 2003 through March 27, 2007. Defendant Paganelli was also a member of the

   Company’s Business Opportunities Search Committee, which led to his introduction to Defendant

   Frost and Defendant Frost’s ultimate investment in OPKO in 2006. As a result of his service on

   the Business Opportunities Search Committee in 2007, Defendant Paganelli was awarded 50,000

   shares of Company stock. As the Chair of the Corporate Governance and Nominating Committee,

   he bears responsibility for the Company’s failure nominate or elect any Black, Latinx, or other

   underrepresented minority individuals to the Board during the Relevant Period. Moreover, as a

   member of the Audit Committee who signed the “Audit Committee Report” contained in each of

   the Proxy Statements, Defendant Paganelli bears responsibility for the failure of the Company to



                                                    59
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 60 of 79




   maintain internal controls and for the repeated appointment of E&Y as independent auditor, when

   it was neither independent nor effective at ensuring the adequacy of the Company’s internal

   controls. Defendant Paganelli has received and continues to receive compensation for his role as a

   director as described above. As a Company director, he conducted little, if any, oversight of the

   Discriminatory Misconduct (which Defendant Paganelli engaged in and permitted despite being

   aware of it) or the Company’s engagement in the scheme to issue false and misleading statements,

   and consciously disregarded his duties to monitor internal controls over engagement in the scheme.

   He also solicited the Proxy Statements, which contained material misrepresentations and

   omissions, as alleged herein. Therefore, Defendant Paganelli breached his fiduciary duties, faces

   a substantial likelihood of liability, is not independent or disinterested, and demand upon him is

   futile and excused.

          161.    Moreover, Defendant Paganelli held 401 shares in Prolor prior to its acquisition by

   OPKO in August 2013. In total, Paganelli has earned over $1 million in compensation from

   Defendant Frost related entities.

          162.    Additional reasons that demand on Defendant Pfenniger is futile follow. Defendant

   Pfenniger has served as a Company director since January 2008. He also serves as the Chair of the

   Audit Committee and as a member of the Succession Committee. As the Chair of the Audit

   Committee who signed the “Audit Committee Report” contained in each of the Proxy Statements,

   Defendant Pfenniger bears responsibility for the failure of the Company to maintain internal

   controls and for the repeated appointment of E&Y as independent auditor, when it was neither

   independent nor effective at ensuring the adequacy of the Company’s internal controls. As a

   Company director, he conducted little, if any, oversight of the Discriminatory Misconduct (which

   Defendant Pfenniger engaged in and permitted despite being aware of it) or the Company’s



                                                  60
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 61 of 79




   engagement in the scheme to issue false and misleading statements, and consciously disregarded

   his duties to monitor internal controls over engagement in the scheme. He also solicited the Proxy

   Statements, which contained material misrepresentations and omissions, as alleged herein.

   Therefore, Defendant Pfenniger breached his fiduciary duties, faces a substantial likelihood of

   liability, is not independent or disinterested, and demand upon him is futile and excused.

          163.     Defendant Pfenniger also has an extensive business relationship with Defendant

   Frost dating back for approximately 30 years. Defendant Pfenniger joined IVAX in 1989, where

   Defendant Frost was Chairman and CEO and principal stockholder, as Senior Vice President-Legal

   Affairs and General Counsel. From May 1994 to March 1997, Defendant Pfenniger was Chief

   Operating Officer of IVAX under Defendant Frost. In 1992, Defendant Frost invested in Whitman

   and became its Chairman and principal stockholder, and Defendant Pfenniger, who was still an

   executive at IVAX, was appointed a director of Whitman. When IVAX was acquired by Teva,

   Defendant Pfenniger held 219,768 IVAX shares and 28,125 options of IVAX stock. In March

   1997, Defendant Pfenniger left IVAX to join Whitman as Vice Chairman and CEO and served in

   that capacity until Whitman was acquired by Career Education Group in 2003. During his tenure

   at Whitman, Defendant Pfenniger acquired 613,049 shares and received over $1 million in cash

   compensation.

          164.     In 2003, Defendant Pfenniger joined Continucare Corporation (“Continucare”),

   where Defendant Frost was the controlling stockholder and then-Vice Chairman. Defendant

   Pfenniger was CEO and Chairman of the board of Continucare from that time until Defendant

   Frost sold Continucare to Metropolitan Health Networks (“Metropolitan”) in 2011. As of 2011,

   Defendant Pfenniger held 1,306,003 shares of Continucare, which were exchanged for $6.25 in

   cash and 0.0414 shares of Metropolitan stock on a per-share basis. He received approximately $5.1



                                                   61
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 62 of 79




   million in cash for his cancelled Continucare options and received over $4.5 million in

   compensation from Continucare. Defendant Pfenniger also serves as a member of the board of

   directors of BioCardia, an entity in which Defendant Frost beneficially owned 10.7% of the equity

   as of October 31, 2020. As a director of BioCardia, Defendant Pfenniger holds 46,045 shares as

   of October 31, 2020 and has received roughly $46,250 in cash compensation for the fiscal year

   ended December 31, 2019.

          165.    Defendant Pfenniger has a longstanding professional and personal relationship with

   Defendant Frost. Upon information and belief, since at least 2011 until the present, Defendant

   Pfenniger has served as a director of the 3-person board and the Secretary of Frost Administrative

   Services, Inc. Defendant Frost is one of the two remaining directors of Frost Administrative

   Services. Upon information and belief, since at least 2012 until the present, Defendant Pfenniger

   has been a director of the 3-person board of the Phillip and Patricia Frost Philanthropic Foundation,

   Inc., and Defendant Frost and his wife consist of the remaining two directors of the board and the

   only executives of the company.

          166.    In February 2016, Defendant Pfenniger was appointed to the Board of Trustees of

   the Frost Science Museum. At that time, the Frost Science Museum dissolved its 40-member Board

   of Trustees and replaced its longtime co-chairs with a 4-person board, including Defendant

   Pfenniger and Defendant Frost’s wife. Currently, Defendant Pfenniger is the Vice Chairman of the

   Board of Trustees and is a member of the Executive Committee. Upon information and belief, in

   February 2018, Defendant Pfenniger’s son started as a business analyst at the Frost Science

   Museum. Defendant Pfenniger has been a director of BioCardia from 2016 to January 5, 2020.

   Defendant Pfenniger was paid $46,250 cash for the fiscal year ended December 31, 2019 for his

   board service at BioCardia. In 2013, Defendant Pfenniger invested alongside Defendant Frost in



                                                    62
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 63 of 79




   Arno. Defendant Pfenniger also invested in RXi. Defendant Pfenniger currently serves as a director

   of Asensus, along with Defendant Hsiao, which has received considerable funding from Defendant

   Frost and OPKO.

          167.    Additional reasons that demand on Defendant Yu is futile follow. Defendant Yu

   has served as a Company director since April 2009. As a Company director, she conducted little,

   if any, oversight of the Discriminatory Misconduct (which Defendant Yu engaged in and permitted

   despite being aware of it) or the Company’s engagement in the scheme to issue false and

   misleading statements, and consciously disregarded her duties to monitor internal controls over

   engagement in the scheme. She also solicited the Proxy Statements, which contained material

   misrepresentations and omissions, as alleged herein. Therefore, Defendant Yu breached her

   fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

   demand upon her is futile and excused.

          168.    Demand in this case is further excused because the Directors are beholden to and

   controlled by Defendant Frost, who controls OPKO by virtue of his share ownership, which

   provided him with approximately 33.86% of the total shareholder voting power as of April 27,

   2020. These shareholdings provide Defendant Frost with significant control over the continued

   employment of the remaining Directors, especially Defendants Hsiao and Rubin, who are also

   executives of OPKO, and those Director-Defendants who have benefited from the related party

   transactions set forth above.

          169.    Demand in this case is further excused because the Director-Defendants control

   OPKO and, as stated, are beholden to Defendant Frost. The Director-Defendants have

   longstanding business and personal relationships with Defendant Frost, who faces a substantial

   likelihood of liability, that preclude them from acting independently and in the best interests of



                                                     63
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 64 of 79




   OPKO and the shareholders. These conflicts of interest precluded the Director-Defendants from

   adequately monitoring OPKO’s internal controls and calling into question the Discriminatory

   Misconduct which is attributable to Defendant Frost and the other Individual Defendants.

          170.    Defendants Hsiao and Rubin have the strongest connection to Defendant Frost, as

   they are each members of the Frost Group, the private equity firm specializing in PIPE investments

   founded in 2006. The Frost Group beneficially owned approximately 20,091,062 of OPKO’s

   outstanding stock until March 10, 2020. Defendants Hsiao and Rubin are controlling members of

   the Frost Group and are so closely tied to that entity that they have had to disclaim ownership of

   OPKO shares held by the Frost Group in OPKO’s annual proxy statements.

          171.    Defendants Frost and Pfenniger serve together on the Board of Trustees of the Frost

   Science Museum, where Defendant Pfenniger is the Vice Chairman of the board.

          172.    Also, many of the Individual Defendants, including, but not limited to, the

   following current Director-Defendants, have connections dating back decades through the IVAX.

   Defendant Frost founded IVAX and was its largest shareholder, with a 16.5% stock interest. The

   tenures of these Individual Defendants at IVAX overlap as follows:

          i)      Defendant Frost was the CEO & Chairman from 1987 to 2006;

          ii)     Defendant Hsiao was the Vice Chair – Technical Affairs from 1995 to 2006;

          iii)    Defendant Rubin was the General Counsel and Secretary from 2001 to 2006; and

          iv)     Defendant Pfenniger was the Chief Operating Officer from 1994 to 1997, and

                  Senior Vice President of Legal Affairs and General Counsel from 1989-1994.

          173.    The strong connections between Defendants Frost, Hsiao, and Rubin are further

   evidenced by their shared memberships on boards of various companies. Defendants Frost, Hsiao,

   and Rubin all served on the board of Cocrystal, where Defendants Frost and Rubin remain as



                                                  64
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 65 of 79




   directors. Further, all three of them previously served on the Boards of several other companies,

   including Safestitch prior to its merger with TransEnterix (along with Defendant Pfenniger) and

   Prolor prior to its acquisition by OPKO in August 2013. Defendants Frost and Rubin also both

   previously served on the boards of Cogint and Sevion (prior to its merger with Eloxx). Defendants

   Frost, Rubin, and Krasno all serve together on the board of Castle Brands. Defendants Frost and

   Krasno serve on the board of Ladenburg Thalmann. Defendants Frost and Lerner both previously

   served on the board of Teva.

          174.   Several of the Director-Defendants also serve together on boards for companies in

   which Defendant Frost and/or his entities invest or have an interest: (i) Defendant Hsiao is the

   board chair of NIMS where Defendant Rubin also serves as a Director; (ii) Defendants Hsiao and

   Pfenniger both serve on the board of TransEnterix; and (iii) Defendants Krasno and Pfenniger both

   serve on the board of BioCardia.

          175.   Additional reasons that demand on the Board is futile follow.

          176.   The false statements detailed herein in the Proxy Statements and, upon information

   and belief, the failure to establish term limits allowed for the Director-Defendants to entrench

   themselves on the Board and to continue to engage in the Discriminatory Misconduct, which

   resulted in not only a breach of the Director-Defendants’ duties to the shareholders, but also

   resulted in lost profits for the Company. Therefore, demand is excused as to the Director-

   Defendants.

          177.   Defendants Krasno, Paganelli, and Pfenniger, (the “Audit Committee Defendants”)

   served as members of the Audit Committee during the Relevant Period. Pursuant to the Company’s

   Audit Committee Charter, the Audit Committee Defendants are responsible for overseeing, among

   other things, OPKO’s disclosure controls and procedures, system of internal controls, OPKO’s



                                                  65
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 66 of 79




   financial risk exposures, and OPKO’s “compliance with legal and regulatory requirements.” The

   Audit Committee Defendants were also responsible for, inter alia, overseeing the independent

   auditor’s qualifications and independence and the performance of the Company’s internal audit

   function and independent auditors. The Audit Committee Defendants utterly failed to monitor the

   state of the Company’s compliance and the effectiveness of the Company’s policies and

   compliance with the Code of Conduct as evinced by the long-standing Discriminatory Misconduct.

   They further failed to ensure the integrity of the Company’s internal controls, as they are charged

   to do under the Audit Committee Charter, allowing the Company to engage in the Discriminatory

   Misconduct. Thus, the Audit Committee Defendants breached their fiduciary duties, are not

   disinterested, and demand is excused as to them. The Audit Committee Defendants failed in their

   oversight duties, reflecting clear deficiencies in the Company’s ability to adequately implement or

   oversee its internal controls.

           178.   Defendants Lerner and Paganelli (the “Corporate Governance and Nominating

   Committee Defendants”) served as members of the Corporate Governance and Nominating

   Committee during the Relevant Period. Pursuant to the Company’s Corporate Governance and

   Nominating Committee Charter, the Corporate Governance and Nominating Committee

   Defendants are responsible for, among other things, identifying individuals qualified to become

   members of the Board and selecting the director nominees. The Corporate Governance and

   Nominating Committee Defendants engaged or permitted the Company to engage in the

   Discriminatory Misconduct. Thus, the Corporate Governance and Nominating Committee

   Defendants breached their fiduciary duties, are not disinterested, and demand is excused as to

   them.




                                                   66
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 67 of 79




          179.   Similarly, Defendants Fishel, Krasno, Lerner, and Pfenniger (the “Succession

   Committee Defendants”) served as members of the Succession Planning Committee and were

   responsible for, inter alia, the philosophy of the Company’s succession planning and plans for

   retaining and recommending members to the Company’s senior management. They failed to

   adequately execute these responsibilities by taking no action to address or mitigate the

   Discriminatory Misconduct, beyond entrenching the Individual Defendants’ leadership positions.

   Thus, the Succession Committee Defendants breached their fiduciary duties, are not disinterested,

   and demand is excused as to them.

          180.   Demand in this case is excused because the Director-Defendants control the

   Company and are beholden to each other. As discussed above, the Director-Defendants have

   longstanding business and personal relationships with each other and the other Individual

   Defendants that preclude them from acting independently and in the best interests of the Company

   and the shareholders. In addition to the relationships detailed above, Defendant Logal currently

   serves as a director of Xenetic and Defendant Lerner co-invented the Xenetic’s technology and

   had received 31,240 Xenetic shares. Additionally, non-party Medel served with Defendant Frost

   as a member of the Board of Trustees of the University of Miami from January 2004 to February

   2012. Moreover, a majority of the Directors have been serving together on the Company’s Board

   for more than a decade. These conflicts of interest precluded the Director-Defendants from

   adequately monitoring the Company’s operations and internal controls and calling into question

   the Individual Defendants’ conduct. Thus, any demand on the Director-Defendants would be futile.

          181.   In violation of the Company’s Code of Conduct, the Director-Defendants

   conducted little, if any, oversight of the Discriminatory Misconduct (which the Director-

   Defendants engaged in and/or permitted despite being aware of it) or the Company’s the scheme



                                                  67
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 68 of 79




   to issue false and misleading statements concerning the Company’s adherence to the Code of

   Conduct and OPKO’s discrimination policy. In further violation of the Code of Conduct the

   Director-Defendants caused the Proxy Statements to not be accurate, complete, and honest. In

   addition, the Director-Defendants facilitated and disguised each other’s violations of law including

   breaches of fiduciary duties and violations of the Exchange Act. Moreover, the Director-

   Defendants failed to report these violations, which failure is itself a further violation of the Code

   of Conduct. As a result, the Director-Defendants face a substantial likelihood of liability and

   demand is futile as to them.

             182.   OPKO has been, and will continue to be, exposed to significant losses and

   expenditures due to the wrongdoing of the Individual Defendants, including the Director-

   Defendants. To date, the Director-Defendants still have not filed any lawsuits against themselves

   or the others who were responsible for the scheme to issue materially false and misleading

   statements, the continued renomination of E&Y as independent auditor despite its lack of

   independence and effectiveness at ensuring the adequacy of the Company’s internal controls, in

   an attempt to recover or mitigate any of the damages OPKO suffered and will continue to suffer

   as a result of such misconduct. Therefore, any demand upon the Director-Defendants would be

   futile.

             183.   The Individual Defendants’ conduct described herein could not have been the

   product of legitimate business judgment since it was the product of bad faith and intentional,

   reckless, or disloyal misconduct. As a result, none of the Director-Defendants can claim

   exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

   provision exists). As all of the Director-Defendants face a substantial likelihood of liability, they

   have self-interest in the challenged transactions and are not able to exercise independent and



                                                    68
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 69 of 79




   disinterested judgment about whether to pursue this action. Therefore, demand is futile and

   excused.

          184.    The acts complained of herein constitute violations of fiduciary duties owed by

   OPKO’s controlling shareholder, officers, and directors. Such acts are incapable of ratification.

          185.    The Director-Defendants may also be protected against personal liability for their

   acts of mismanagement and breaches of fiduciary duty by directors’ and officers’ liability

   insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

   monies belonging to the stockholders of OPKO. If there is a directors’ and officers’ liability

   insurance policy covering the Director-Defendants, it may contain provisions that eliminate

   coverage for any action brought directly by the Company against the Director-Defendants.

   Pursuant to such provisions, if the Director-Defendants were to sue themselves or certain of the

   officers of OPKO, they would enjoy no insurance protection. Accordingly, the Director-

   Defendants cannot be expected to sue themselves or the relevant officers of OPKO. However, if

   the suit is brought derivatively, as is this action, such insurance coverage, if it exists, will provide

   a basis for the Company to effectuate a recovery. Therefore, demand on the Director-Defendants

   is futile and excused.

          186.    If there is no directors’ and officers’ liability insurance, then the Director-

   Defendants will not cause OPKO to sue the Individual Defendants, since they would then face a

   large, uninsured individual liability. Demand is futile and excused in either event.

          187.    In light of the above, all of the Director-Defendants, and, if not all of them, at least

   six of the Directors, cannot consider a demand with disinterestedness and independence.

   Therefore, demand on the Board is futile and excused.




                                                     69
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 70 of 79




                                    JURISDICTION AND VENUE

          188.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

   Plaintiffs’ claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C.

   § 78n(a)(1) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9.

          189.    This Court has supplemental jurisdiction over Plaintiffs’ state law claim pursuant

   to 28 U.S.C. § 1367(a).

          190.    This derivative action is not a collusive action to confer jurisdiction on a court of

   the United States that it would not otherwise have.

          191.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

   substantial portion of the transactions and wrongs complained of herein occurred in this District,

   and the Defendants have received substantial compensation in this District by engaging in

   numerous activities that had an effect in this District.

          192.    Venue is proper in this District because the Defendants have conducted business in

   this District, and Defendants’ actions have had an effect in this District.

                                             FIRST CLAIM

                   Against Individual Defendants for Breach of Fiduciary Duties

          193.    Plaintiffs incorporate by reference and re-allege allegations in paragraphs 1-120,

   129-174, 176-181 herein, which paragraphs include, but are not limited to, allegations about false

   statements in Opko’s annual proxy statements given that causing the issuance of false proxy

   statements comprises a breach of fiduciary duty.

          194.    Each of the Individual Defendants owed to the Company the duty to exercise good

   faith, and loyalty in the management and administration of OPKO’s business and affairs.




                                                     70
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 71 of 79




          195.    Each of the Individual Defendants violated and breached his or her fiduciary duties

   of good faith, loyalty, reasonable inquiry, oversight, and supervision.

          196.    The Individual Defendants’ conduct set forth herein was due to their intentional or

   reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

   Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

   rights and interests of the Company.

          197.    In breach of their fiduciary duties, the Individual Defendants either engaged in or

   permitted and/or allowed the Company to engage in the Discriminatory Misconduct.

          198.    In further breach of their fiduciary duties owed to OPKO, the Individual Defendants

   willfully or recklessly made and/or caused the Company to make false and misleading statements

   and omissions of material fact that failed to disclose, inter alia: (1) the Discriminatory Misconduct;

   (2) upon information and belief, the Company does not have term limits due to a desire to keep

   Black, Latinx, and other underrepresented individuals off of the Board; (3) the independent auditor

   the Company repeatedly reselected to evaluate its internal controls was neither independent nor

   effective at ensuring the adequacy of the Company’s internal controls; and (4) the Company failed

   to maintain adequate internal controls.

          199.    The Individual Defendants also failed to correct and/or caused the Company to fail

   to correct the false and/or misleading statements and/or omissions of material fact, rendering them

   personally liable to the Company for breaching their fiduciary duties.

          200.    In further breach of their fiduciary duties, the Individual Defendants failed to

   maintain an adequate system of oversight, disclosure controls and procedures, and internal

   controls.




                                                    71
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 72 of 79




          201.   The Individual Defendants also breached their fiduciary duties by continuing to

   select E&Y as their independent auditor when E&Y continually failed to properly audit and assess

   the Company’s inadequate internal controls.

          202.   The Individual Defendants had actual or constructive knowledge that they had

   caused the Company to improperly engage in the scheme to issue false and misleading Proxy

   Statements, and to reappoint E&Y as independent auditor when it was neither independent nor

   effective at ensuring the adequacy of internal controls. Such improper conduct was committed

   knowingly or recklessly. The Individual Defendants, in good faith, should have taken appropriate

   action to correct the scheme and to prevent such conduct from continuing to occur.

          203.   These actions were not a good-faith exercise of prudent business judgment to

   protect and promote the Company’s interests.

          204.   As a direct and proximate result of the Individual Defendants’ breaches of their

   fiduciary duties, OPKO has sustained, and continues to sustain, significant damages. As a result,

   the Individual Defendants are liable to the Company.

          205.   Plaintiffs, on behalf of OPKO, have no adequate remedy at law.

                                         SECOND CLAIM

                          Against Individual Defendants for Violations of
                                Section 14(a) of the Exchange Act

          206.   Plaintiffs incorporate by reference and re-allege allegations in paragraphs 1-120,

   129-174, 176-181 herein, which paragraphs include, but are not limited to, allegations that the

   Individual Defendants breached their fiduciary duty by engaging in and causing Opko to engage

   in the Discriminatory Misconduct given that Plaintiffs’ claims that the Individual Defendants

   violated Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1) are based on the failure of




                                                  72
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 73 of 79




   Opko’s proxy statements to disclose, inter alia, that the Individual Defendants breached their

   fiduciary duty by engaging in and causing Opko to engage in the Discriminatory Misconduct.

           207.    The claims made pursuant to Section 14(a) of the Exchange Act, 15 U.S.C.

   § 78n(a)(1), that are alleged herein are based solely on negligence. They are not based on any

   allegation of reckless or knowing conduct by or on behalf of the Individual Defendants. The

   Section 14(a) claims alleged herein do not allege and do not sound in fraud. Plaintiffs specifically

   disclaim any allegations of, reliance upon any allegation of, or reference to any allegation of fraud,

   scienter, or recklessness with regard to these nonfraud claims. Plaintiffs otherwise incorporate by

   reference and re-allege each and every allegation set forth above, as though fully set forth herein.

           208.    Section 14(a) of the Exchange Act provides that “[i]t shall be unlawful for any

   person, by use of the mails or by any means or instrumentality of interstate commerce or of any

   facility of a national securities exchange or otherwise, in contravention of such rules and

   regulations as the [SEC] may prescribe as necessary or appropriate in the public interest or for the

   protection of investors, to solicit or to permit the use of his name to solicit any proxy or consent

   or authorization in respect of any security (other than an exempted security) registered pursuant to

   section 12 of this title [15 U.S.C. § 78l].”

           209.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

   proxy statement shall contain “any statement which, at the time and in the light of the

   circumstances under which it is made, is false or misleading with respect to any material fact, or

   which omits to state any material fact necessary in order to make the statements therein not false

   or misleading.” 17 C.F.R. § 240.14a-9.

           210.    Under the direction and watch of the Directors, the Proxy Statements failed to

   disclose, inter alia: (1) the Discriminatory Misconduct; (2) upon information and belief, the



                                                    73
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 74 of 79




   Company does not have term limits due to a desire to keep Black, Latinx, and other

   underrepresented individuals off of the Board; (3) the independent auditor the Company repeatedly

   reselected to evaluate its internal controls was neither independent nor effective at ensuring the

   adequacy of the Company’s internal controls; and (4) the Company failed to maintain adequate

   internal controls.

          211.    The Individual Defendants also caused the Proxy Statements to be false and

   misleading with regard to executive compensation in that they purported to employ “pay-for-

   performance” elements while failing to disclose the Discriminatory Misconduct.

          212.    Moreover, the Proxy Statements were false and misleading when they discussed

   the Company’s Code of Conduct, due to the Individual Defendants’ failure to abide by the Code

   of Conduct, and their engagement in or the tolerance of the Discriminatory Misconduct and scheme

   to cause the Company to issue false and misleading statements and omissions of material fact

   relating to the Discriminatory Misconduct.

          213.    In the exercise of reasonable care, the Individual Defendants should have known

   that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

   in the Proxy Statements were materially false and misleading. The misrepresentations and

   omissions were material to Plaintiffs in voting on the matters set forth for shareholder

   determination in the Proxy Statement, including, but not limited to, election of directors,

   appointment of E&Y as the Company’s independent auditor, an advisory vote on executive

   compensation, and an approval of the Amendment Proposal.

          214.    The false and misleading elements of the Proxy Statements led to the re-election of

   Defendants Frost, Hsiao, Rubin, Fishel, Krasno, Lerner, Paganelli, Pfenniger, and Yu which led to

   their entrenchment on the Board, allowed them to continue engaging in and/or permitting the



                                                    74
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 75 of 79




   Discriminatory Misconduct and to continue breaching their fiduciary duties to OPKO, and the

   Company’s loss of profits.

          215.    The false and misleading elements of the Proxy Statements led to the continued

   shareholder approval of E&Y as the Company’s independent auditor, when E&Y was neither

   independent nor effective in ensuring the adequacy of the Company’s internal controls.

          216.    The Company was damaged as a result of the Individual Defendants’ material

   misrepresentations and omissions in the Proxy Statements.

                                       PRAYER FOR RELIEF

          217.    FOR THESE REASONS, Plaintiffs demand judgment in the Company’s favor

   against all Individual Defendants as follows:

                  (a)     Declaring that Plaintiffs may maintain this action on behalf of OPKO, and

   that Plaintiffs are adequate representatives of the Company;

                  (b)     Declaring that the Individual Defendants have breached and/or aided and

   abetted the breach of their fiduciary duties to OPKO;

                  (c)     Determining and awarding to OPKO the damages sustained by it as a result

   of the violations set forth above from each of the Individual Defendants, jointly and severally,

   together with pre-judgment and post-judgment interest thereon;

                  (d)     Directing OPKO and the Individual Defendants to take all necessary actions

   to reform and improve its corporate governance and internal procedures to comply with applicable

   laws and to protect OPKO and its shareholders from a repeat of the damaging events described

   herein, including, but not limited to, putting forward for shareholder vote the following resolutions

   for amendments to the Company’s Bylaws or Certificate of Incorporation and the following actions

   as may be necessary to ensure proper corporate governance policies:



                                                    75
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 76 of 79




                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the Board;

                     2. a provision to permit the shareholders of OPKO to nominate at least six

            candidates for election to the Board, including three Black, Latinx, or otherwise

            racially or ethnically underrepresented individuals; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

                     4. a proposal to establish a fund to hire Black, Latinx, and individuals and other

            minorities, promote Black and Latinx individuals and other minorities to more

            management positions at the Company, establish and maintain a mentorship program

            at OPKO for Black and Latinx individuals and other underrepresented minorities that

            is committed to providing the skills and mentorship necessary to succeed at the

            Company;

                     5. a proposal to establish and require annual training of OPKO’s entire Board

            and all executive officers, which training should focus at a minimum on diversity,

            antidiscrimination, and affirmative action, as well as other relevant topics; and

                     6. a proposal to adopt a revised executive compensation program that ties 30%

            of executives’ compensation to the achievement of certain specified diversity goals.

                     7. a proposal to replace E&Y as the Company’s independent auditor.

               (e)      Awarding OPKO restitution from the Individual Defendants, and each of

   them;




                                                  76
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 77 of 79




                  (f)      Awarding Plaintiffs the costs and disbursements of this action, including

   reasonable attorneys’ and experts’ fees, costs, and expenses; and

                  (g)      Granting such other and further relief as the Court may deem just and

   proper.

                                     JURY TRIAL DEMANDED

   Plaintiffs hereby demand a trial by jury.



   Dated: April 19, 2021                                Respectfully submitted,

                                                        THE LAW OFFICE OF JOSE D. SOSA,
                                                        P.C.

                                                        /s/ Jose D. Sosa
                                                        Jose D. Sosa
                                                        Fla. Bar No. 150878
                                                        1141 Via Jardin
                                                        Palm Beach Gardens, FL 33418
                                                        Telephone: (561) 670-8237
                                                        Email: pepe@pepesosalaw.com
                                                        sosalaw@yahoo.com

                                                        Liaison Counsel for Plaintiffs


                                                        THE BROWN LAW FIRM, P.C.
                                                        Timothy Brown (admitted pro hac vice)
                                                        240 Townsend Square
                                                        Oyster Bay, NY 11771
                                                        Telephone: (516) 922-5427
                                                        Facsimile: (516) 344-6204
                                                        Email: tbrown@thebrownlawfirm.net

                                                        THE ROSEN LAW FIRM, P.A.
                                                        Phillip Kim
                                                        275 Madison Avenue, 40th Floor
                                                        New York, NY 10016
                                                        Telephone: (212) 686-1060
                                                        Facsimile: (212) 202-3827
                                                        Email: pkim@rosenlegal.com

                                                        Co-Lead Counsel for Plaintiffs

                                                   77
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 78 of 79
Case 1:21-cv-20885-CMA Document 61 Entered on FLSD Docket 04/19/2021 Page 79 of 79
